Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 1 of 78




                     EXHIBIT                   J
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 2 of 78




     I"{-lR   ER tsR ()S                      ,Rz   lt n c)ttTC} R       r-cltRtp
                                     Corporate Office
              95 Allens Creek Rd., Bldg2 Ste 10, Rochester, New   York   14618
                       Phone: (585\ 3604240 Fax: (585)    360421t
                                                                                   ^
                                                                                 ^Y-^-Z,2 ^ ^ 1''



    4
                                                                                         e 2,     /a


                )
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 3 of 78




        H]EER tsROS"                                &LIOUOR CORP.
                                         Corporate Office
                  95 Allens Creek Rd., Bldg2 Ste 10, Rochester, New York l46t9
                           Phone: (585) 3604240 Far (585) 360-4211 n

     .Aprir2,2oro                                                        &ew
     Dearsaly,                                                            4P1," 1     1) \* lo
     It was good talking lo you. As I told you I am writing you to discuss with you the
     financial condition of the company, our capital needs and to offer you the opportunity rr)
     participate in a plan to provide capital to help the business.

     As you know, the family business has experienced significant difficulties over the pasr
     few years. During that time we have liquidated several businesses and done our bcst to
     meet the company's financial obligations while operating a financially viable business. Ir
     hasn't been easy. Over the past few years I have cut my salary by over 5070 and madc
     every other cut tr believed we could make while retaining a financially viable business.

     Today we have one operating business that is substantially snmller than the origill.rl
     company. We believe that our Connecticut operation has the potential to be the
     fbundation for the renewal of our business. But, our Connecticut business and its parent
     company are facing several financial issues. They both have liquidity issues and in ordcr
     to meet our financial needs we have looked for outside financial support from several
     banks. lmportunely they all have turned down our loan requests.

     As a result of the businesses financial needs, Connecticut's growth opportunities and our
     failure to find a financial institution to provide us with an adequate financial option I
     off'ered to personally loan the cornpany the capital it needed to meet its projecred
     obligations this year. The amount of the loan is $1.5 million dollars. The loan is secured
     by the EBWL and Metro's equity interest in our Corurecticut business. The board of
     directors rocently approved the loan documents as well as our security arrangements.

     For the next 30 days I will offer you the opportunity to participate in the loan. [f yori
     desire to participale you would be responsible for funding Ll3 of. any advances to the
     company. To date I have advanced the company approximately $500,00f1. Theiefore if
     you decide to participate in the loan you would be required to remit to me approximateiy
     $167,000 to reimburse me for my advances. Future advances would be in mininrum
     increments of approximately $50,000 for each of us and could be done on a monthly
     basis.

    I encourage you to review a copy of the loan documents, which I have attached to this
    ietter. We have rnade substantial progress but are still in a loss position. Please discuss
    this opportunity with your financial and legal advisors. If you wish to move forward with
    the loan, please sign the enclosed confidentiality agreement and I will send you the
    company linancial statements. Finally, please let me know if you would like any
    additional infbrmation about Eber Connecticut LLC.

    Stncc.rcty,
                       M*--"-,
                           c-r/ -=-L-
    Lcster Eber'            NJs-4-
        Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 4 of 78




                   EBER BR OS. $TINE & LION-] OR CORP.
                                                    Corporate Office
                                       95 Allens Creek Rd, Bldg.    z
                                                                  Suite ro
                                            Rochester, New York 14618
                                     Phone: (SBS)   36o-+z+o    Fax: (SBS) g6o-4ztt

                                                                                      tje*,-t       ?, ;,    . /r,
               S,iI-fff   ,
       i't /
      tt       j*n*'*-
                         ,1**l -L&c                  "*)*
                                                 rt*d H/lr,*-,,I Cr*.y:,
                                                       t-
r1     *4-^              ---+. 1.
                         7 */*-t** '1*'''-t* 7"* fA,"4'/j
                                                     A(*>"-evttt         z1"l
                                                                           ,
                                                                                                                     1
                                                                                                                     -


 W,^tofr
  ,i ,ti                      O.u*                    zr""-lL     **J **14*
                                                                 ;7-L                      j,-+'*
-{/i-'   't *Vlze*f"
                                                                                                     ,*1-'
                                                                                                4,f/,.6
                                                                                                             .t


                                                    -)*   4.*
                                                                fL-Af*'*A'




                                                                                 EB-000 Ulb/J
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 5 of 78




        EBER BROS. WINE & LIQUOR CORP.
                                   Corporate Office
                      95 Allens Creek Rd, Bldg,   z
                                                 Suite ro
                           Rochester, New York 14618
                    Phone: (SBS)   g6o-+eqo   Fax: (S8S) 36o-4ztt




                                                               E8-00001674
      Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 6 of 78




              EBER BROS.                        & LIOIJO R CORP.
                                        Corporate Office
                            95 Allens  Creek Rd, Bldg. z Suite ro
                                  Rochester, NewYork 14618
                          Phone: (S8S) g6o-4e+o Fax: (585) 36o-4zrr


                                                                   E;-^/4.,             fi,t"*-^_. i!;t:
                                                                      ../ /:=+- ., il 7,j *{_
                                                                  -c,slJ-1{-**1:' &y'.l**,{..-i,*
,.n..$*-.f- {."f"-,- t*,^-,.:fr}1 i. "/,('
                                                     /r /i
                                                     12/-lz<a-. ,t
                                                             / l,' -*-
                                                             tx-c*z'l'''^-'




                                                                         EB-00001ti75
     Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 7 of 78




                                            NON.DISCLOSURE AGREEMENT

Provider; Eber Bros. Wine and Liquor Corporation                                       Date:               Aoril2-   2-010


Recipient:            Sallv Kleebers

Purpose for Information Disclosure: Evaluation of a potenli4l loan transaction with Etrer Bros. Wine and LiqUer Corporation.

           THIS NON-DISCLOSURE AGREEMENT (this "Ageernent') is entered into as of the date ser forrh above by and
betwecn Provider and Recipient.
        Provider intends to provide Recipient with certain financial and/or business inforrnation which Provider considers t9
                            willing to assute Provider that it will receive and hold such inforrnation in confidence and rrusr,
be confidential. Recipient is
and use and disclose such infbrmation only in support of the purposes for which it is provided. In consideration ol the
tbregoing and otheT good and valuable consideration, the parties agree as follows:

l.      Definitions.                                                      (c) Recipient shall not disclose or provide            the
                                                                        Confidential Information to any third party, and may
     l.1."Affiliate" shall mean (a) any person or entity
                                                                        only disclose the Confidentiai Information to those
directly or indirectly controlled by, controlling or under
                                                                        ernployees, agents and advisors of Recipient who (l) are
comrnolr control with a party, and (b) any officer, director,
                                                                        assigned to participate in the Purpose, (2) have a "need
managetnent employee or trustee of any such entity or a
                                                                        to know" such Confidential Infbrmation to enable them
party.
                                                                        to perform their responsibilities relating ro the Purpose,
   1.2. "Confidential Intbrmation" shall mean all financial,            and (3) are subject to legally binding confidentiality
technical, business, customer, sales, marketing and other               obligations relating to the use and disclosure of such
informati<ln including all copies thereof (including                    Confidential Information at least as restrictive as those
without limitation, all agteements, filas, bools, lop,                contained herein.
charts, records, studies, reports, surveys, schedules, plans,
                                                                     2.2. Exceptions. This Agrecrnent shall not apply to any
maps, statistical information, business plans, strategic
                                                                   Confidential Information which:
plans, ideas, projections, and documentation) which may
be or already has been t'urnished br disclosed to Recipient               (a) at the time of disclosure,   is publicly available and
by, or acquired by Recipient directly or indirectly from,             known other than as a result of the fault or breach of
Provider or Provider's Affiliates. Such term shall also               Recipient;
include all memoranda, notes, reports, and documents                     (b) was rightfully in the possession of Recipient prior
relating to Crrnlidential Intbrmation, all copies and extracts        to Recipient's receipt of such Confidential Information,
of Conliclential Information and all computer-generated               directly or indirectly, frorn Provider andlor Provider's
studies and data containing Contidential Information                  Affiliates; or
prepared by or for the benefit of Recipient in connection
with carrying out any PurPose.                                            (c) is acquired by Recipient from a third party who
                                                                      does not thereby breach an obligation of confidence to
  1.3."Purpose" shall mean the reason for disclosure of               Provider and/or Provider's Affiliates and who discloses
Confidcntial Information to Recipient as described above              it to Recipient in good faith.
under "Purpose."'
                                                                      2.3.   Lrgally Required Disclosure. Notwithstanding       the
2.    Restrictions.                                                foregoing, Recipient          may disclosc Confider'rtial
     2.1.-Confidential   Intormafu.     Except as provided         Information to the extent legally required by a final order
herein, during tlre period required to complete the Purpose        of any court or administrative agency having competent
and lbr a period of two years thereafter:                          iurisdiction, provided that Recipient first notifies Providcr
                                                                   and cooperates with Provider to protect the contidentiality
       (a) Recipient shall receive         all   Confidential
                                                                   thereof by all means reasonably available.
     Information in strict confidencc and shall take all
     necessary steps to maintain the crnfidentiality and           3.   Return of Materials. Recipient shall return and
     secrecy of the Confidential Intbrmation;                      deliver, or cause to be returned and delivered, to Provider,
                                                                   all documentation, naterials, rnedia, obiects and other
       (b) Recipient may usc the Confidential Information          tangible items that contain Confidential Information
     only lbr the Purpose and may not use the Confidential         irnmediately upon the completion of the Purpose if no
     Information for any other purpose without the express         definitive agreement for the Purpose has been reached, or
     written consent of Provider; and
-Doc# I 15321?-


                                                                                          Ets-Oouu1
       Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 8 of 78




 otherwise immediately upon the written request of                     8.  No Waivers. No failure or delay by a party hereto in
 Provider. Upon Provider's request, Recipient agrees to                enforcing any right, power or privilege created hercunder
 certify it has cornpleted such requested action.                      shall operate as an implied waiver thereof, nor shall any
                                                                       single or partial enforcement thereof preclude any other or
 4.  Warranty Disclaimer. No warranty is made to any                   further enforcement thereof or the enforcement of any
 person hereby regarding the accuracy, completeness,                   other right, power or privilege.
 condition, suitability, or performance   of the Confidential
 Intbrmation.                                                           9,    Assignment, This Ageement shall inure to            the
                                                                        benefit of each party and its successors and assigns. To
 5.   Remedies. All Confidential lnformation shall, at all              the extent hovider discloses, or provides for the disclosure
  times and fcrr all purposes, bc deemed to have been                   of, Confidential Inlbrmation of Provider's A-ffiliate, such
  acquired and be held by Recipient in a fiduciary capacity             Affiliate shall be a third-party beneficiary with respect k>
  and solely tbr the benefit of Provider. It is agreed that the         the contidentiality provisions of this Agreement and shall
  unauthorized use ol' disclosure of any Confidcntial                   be entitled to enforce such provisions as its interests may
   Infbrmation by Recipient will cause severe and irreparable           wanant.
   damage to Provider and/or Provider's AfTiliates. In the
   event of any violation of this Agreement, Recipient agrses           10. Notice. Any notice required or permitted under this
   that Providcr shall be authorized and entitled to obtain             Agreement shall be in writing and delivered by personal
   from any court of competent jurisdiction preliminary                 delivery, a nationally-recognized express courier assuring
   antl/or permancnt injunctive relief, as well as any other            overnight delivery, confirmed facsimile transmission or
i. relief permitted by applicable law. Recipient agrees to              firsl-class certified    or   registered mail, return receipt
   inrJemnify Provider against any and all losses, damages,             requested, and    will be deemed given (a) upon personal
   claims or expenses incurred or suffered by Provider as a             delivery; @) one business day after deposit with the
   result of Recipient'.s breach of tbis Agreement. In a                express courier or confirmation of receipt of facsimile; or
   dispute arising out of or related to this Agreement, the             (c) five days after deposit in the mail. Such noticr shall be
   prwailing party shall have the right to collect from the             sent to the party for which intended at the address set forth
   other party its reasonable attorney fees and costs and               below its signature hereto or at such other address as that
  necessary exPenditures'                                               party may specify in writing pursuant to this section.

  6,  Choice of Law. This Agreement shall be governed by                11. Severability. In the event that any one or more of the
  and construe<l in accordance with the laws of the State of            provisions of this Agreement shall be held invalid, illegal
  New Yclrk.                                                            or unenforceable in any respect, or the validity, legality
                                                                        and enforceability of any one or more of the provisions
  7. Entire       Agreement. This Agreement contains        the
                                                                        contained herein shall be held to be excessively broad as to
  entire agreement of the parties regarding the subject mattcr          duration, activity or subject, such provision shall be
  hereof and supersedes all other prior ageements, whether              construed by limiting and reducing such provision so as to
  written  or oral, regarding such subject matter- This                 be enforceable to the maximum extent compatible with
  Agreement may be changed only by an instrument in                     applicable law.
  writing executed bY both Parties.

              IN WITNESS WHEREOF,         the parLies have executed this Agreement as of the date first indicated above:


  PROVIDER:                                                           RECIPIENT:
  Eber Bros. Wine and Liquor Corporation                              Selly Kleeberg



  By:
  Signature
                   uz fl*                                             Signature



  Narne (Print)
                     /-       {/rn
                          trsi*-R
                                                                      Name (Print)

                    Pr"s, "/,^f                                       Title
  Title



                                                                  a
  -Docf l5l2l?-
          I




                                                                                             E8-00001 677
  Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 9 of 78




                                             NON.DISCLOSURE AGREEMENT

Providcr; Eber Bros. Wine and Liquor Corporation                                       Date:            Anril 2_2010

Rccipient            Sallv

purpose for Intbrmation Disclosure: Evaluation of a potential loan tr4nsaction with Eber Fros. Wine aff! Liquor Corpor:ition.


           THIS NON-DISCLOSURE AGREEMENT (this "Agreement") is entered into as of lhe date set frrrth above by and
between Provider and ReciPient.

        Provider intends to provide Recipient with certain financial and/or business information which Provider consiclers r<:
be confidential. Recipient iswilling to assure Provider that it will receive and hold such infbrmation in confidence aixl trust,
ancl use and disclose such infbrmation only in support of the purposes for which it is provided. in consideration ol thr:
tbregoing and othc.r good and valuable consideration, the parties agtee as follows:

i.     Delinitions.                                                     (c) Recipient shall not disclose or provide thc:
                                                                      Confidential lnformation to any third party, anci may
   1.1.'Affi!iate" shall mean (a) any person or entity                only disclose the Confidential Inf<irmation io thosc
directly or indirectly controlled by, controlling or under            employees, agents and advisclrs of Recipient ,vho ( i) arcr
common cont('ol with a parly, and (b) any officer, director,          assigned to participate in the Purpose, (2) havc a "necti
rnanagement employoe or trustee of any suclr entity or a              to know" such Confidcntial lnfbrmation to enable thcr*
parly.                                                                to perform their responsibilities relating to fhe Purprsc,
   1.2, 'ege[dcntiaj InlSImalign''shall mean all financial,           and (3) are subject to legally binding corrfidentiality
technical. business, customer, sales, marketing and othet             obligations relating to the use and di.;closurc i:{' such
inlbrmation including all copies thereof (including,                  Confidential lnformation at leiut as restricLive as thcsl(r
without limitation, all agreernents, files, boolcs, logs,             contained herein.
charts, records, studies, reports, surveys' schedules, plans,         2.2. Exgfptions. This Agreement shall not rpply       t<l any
maps. statistical inlbrmation, business plans, stralegic            Confidential Information which:
plans, ideas, projections, and documentation) which may
Le or alrcady has been turnished or disclosed to Recipient              (a) at the time of disclosure, is publicly available anu
by, or acquired hy Rccipient directly or indirectly from,             known other than as a rcsult of the (ault or hrcach rrf
Frovider or Provicler's Atfiliate.s. Such term shall also             Recipient;
include all rrremoranda, notes, reports, and documents                   (b) was rightfully in the possession of Recipicn'r prior
rclating to Contidential lnt'ormation, all copies and extracts        to Recipient's receipt of such Confidential ltrformation,
of Conticlential lnformation and all computer-generated               directly or indirectly, from Provider and/or Provider's;
studies and data containing Confidential Information                  Affiliates; or
prepared by or tbr the benefit of Recipient in connection
with carrying out any I'urpose'
                                                                           (c) is acquired by Recipient tiom a third party viho
                                                                       does not thereby breach an obligatittn of c:onfidenci: rr',
  l.3, "Purpr,tsc" shall mean the reason for disclosure of             hovider and/or Provider's Affiliatas and vrhr: dirsclosr:r
Confidential Intbrmation to Recipient as described above               it to Recipient in good faith.
under "Purpose."
                                                                       2.3.   L*gally Required Disclosure. Notwithstanding     th':.
2.    Restrictions.                                                 foregoing, Recipient         may disclose        Confidentiai
     2.1.-Q-onf,de$jal-    Information. Except as provided          Information to the extent legally required by a tinal ordr,rr-
herein, during the periocl required to complete the Purpose
                                                                    of any court or administtative agency having competcni
                                                                    jurisdiction, provided that Recipient first notities Frovidttr'
and tbr a period td two ycars thereafter:
                                                                    and cooperates with Provider to protect the contidcntiaiity
       (a) Recipient shall receive           all   Confidential
                                                                    thereof by all means reasonably available,
     Infirrnrarion   in   strict confidence and shall take all
     necessary steps to maintain the confidentiality and            3.   Refurn of Materials, Recipient shall return and
     sccrecy of the Contidential Intbrmation;                       deliver, or cause to be retumed and delivered, to Provider,
                                                                    all documentation, materials, media, objects and othr:r
       (b) Recipicnt may use tlre Confidential Information          tangible items that contain Confidential lntbrmaticrn
     oniy'tbr the Purposc and may not use the Confidential          imrnediately upon the completion of lhe Purpose if no
     Information for any other purpose without the express          definitive agreement for the Purpose has tleen reached, ttr
     written consenl of f\ovider; and
-Docr/ I l5l?.1?-

                                                                                        EB-00001678
 Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 10 of 78




otherwise immediately upon the written request of                       8.   No Waivers. No failure or delay by a party here{o in
Provider. Upon Provider's request, Recipient agrees to                  enforcing any right, power or privilege sreated hcrcunder
certify it has completed such requested action.                         shall operate as an implied waiver thereof, nor shall anv
                                                                        single or partial enforcement thereof preclucle any other or
4. Warranty Disclaimer. No warranty is made to any
                                                                        further enforcement thereof or the enforcement of any
person hereby regarding the acruracy, completeness,
                                                                        other right power or privilege.
condition, suitability, or performance    of the Confidential
lnfonnation,                                                            9.   Assignment. This Agreement shall inure to            the
                                                                       benefit of each party and its successors and assigns, Trr
5.  Remedies. All Confidential Information shall, at all
                                                                       the extent hovider discloses, or provides for the clisclosure
times and t'or all purposes, tre deemed to have been
                                                                       of, Confidential Information of Provider's Alfiliate, sucir
acquired and be held by Rccipient in a fiduciary capacity
                                                                       Affiliare shall be a third-party beneficiary with rcspeu tri
and solely tbr the lrenefit of Provider. It is agreed that the
                                                                       the confidentiality provisions of this Agreement and shalJ
unauthorize<l usc or disclosure of any Confidential
                                                                       be entitled to enforce such provisions as its interests mali
Information by Recipient will cause severe and ineparable
                                                                       warrant.
damage to Provider and/or Provider's Affiliates. In the
event of any violation of this Ageement, Recipient agrees              10. Notice. Any notice required or permitted under rh;s
that Provider shall be authorized and entitled to obtain               Agreement shall be in writing and delivered by pcrsonal
from any court of competent jurisdiction preliminary                   delivery, a nationally-recognized express courier assurin,El
and/or permanent injunctive relief, as well as any other               overnight delivery, confirmed facsimile transmjssir_rrr or
relief permiLted hy applicable law. Recipient agrees to                first-class csrtified or registered mail, return reccipi
inrlemnify Frovider against any and all losses, damages,               requested, and will be deemed given (a) upon persoria.i
claims or expcnses incuned or suffered by Provider as a                delivery; (b) one business day after deposit with :he
result of Recipient's breach of this Agreement. ln a                   express courier or confirmation of receipt of lacsirnile; or
dispute arising out of or related to this Agreement, the               (c) five days after deposit in thc mail. Such norice shail trc
prevailing party shall have the right to collect from the              sent to the pany for which intended at the address set tbrrh
other party its reasonable attomey fees and costs and                  below its signatue hereto or at such other address as that
necessary expenditure.s.                                               pafiy may specify in writing pursuant to this sectioil.
6. Choice of Law. This Agreement shall be governed by                  trl. Severability, In the event that any one or more ol {hr:
                                        of the State of
ancl construecl in accordance with the laws                            provisions of this Agreement shall be held invalid, illegi:l
New Yclrk.                                                             or unenforceable in any respect, or the validitv, leguliti,
                                                                       and enforceability of any one or more clf the provisirxrs
7.    Entire Agreement. This Agreement contains            the
                                                                       contained herein shall be held to be excessively broad as   i<>
entire agreement of the parties regarding the subject matter
                                                                       duration, activity or subjoct, such provision shall be
hereol and supcrsedes all other prior agreements, whether
                                                                       construed by limiting and reducing such provision so as r()
written or oral, regarding such subject matter. This                   be enforceable to the maximum exteltt cenlpatible wirh
Agreement may be changed only by an instrument in                      applicable law.
writing cxecuted by both Parties.

            IN WTINESS WHEREOF,          the parties have executed this Agreement as of the date first indicated rbove


PROVID[,R:                                                           RECIPIENT:
Eber Bros. Wine and Liquor Corporation                               Sally Kleeberg


By                              {'}*
Signature                                                            Signature

                   / tsi{R {/r fl
Name (Print)                                                         Name (Print)

                   Fy,s,'".l.bf                                      Title
Title



                                                                 1
-Docll I 153?]2-


                                                                                         EB-0000 679
        Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 11 of 78


        t
\   f




                                                        GUARANTY


                   THIS GUARANTY is executed as of _-        2010 by EBER BROS. WINE
            AND LIeUOR CORPORATION ("Parent" or the "Guarantor") in favor of LESTER EBER
                                                        -,
            (the "Lender").

                              1.    THE GUARANTY. For valuable consideration, Guarantor                  hereby
            unconditionally guarantees and promises to pay promptly to I-ender, or order, in lawful money of
            the United Staies, any and all Indebtedness to Lender when due, whether at stated maturity, upon
            acceleration or othenvise, and at all times thereafter. This Guaranty is cumulative and does not
            supersede any other outstanding guaranties, and the liability of Guarantor under this Guaranty is
            extlusive of Guarantor's liability under any other guaranties signed by Guarantor.

                              2.     DEFINITIONS.

                                     (a)    "Borrower" shall mean Eber Bros. Wine & Liquor Mei'o, Inc',        a

                      New York corporation.

                                     (b)   "Indebtedness"
                                     -Borrower                shall mean any and all debts, liabilities, and
                      obligations of               and Guarantor to Lender arising under the Transaction
                      Dociments, now or bereafter existing, whether voluntary or involuntary and however
                      arising, whether direct or indirect or acquired by Lrnder by assignment, succession, or
                      otheriise, whether due or not due, absolute or contingent, liquidated or unliquidated,
                      detennined or undetermined, held or to be held by Irnder for its own account or as agent
                      for another or others, whether Borrower or Guarantor may be liable individually or
                      jointly
                      -or      with others, whether recovery upon such debts, liabilities, and obligations may be
                          hereafter become barred by any statute of limitations, and whether such debts,
                      liabitities, and obligations may be or hereafter become otherwise unenforceable.
                      Indebtedness includes, without limitation, any and all obligations of Borrower and
                      Guarantor to I-ender for reasonable attorneys' fees and all other costs and expenses
                       incurred by Irnder in the collection or enforcement of any debts, liabilities, and
                      obligations of Borrower and Guarantor to l*nder.

                                      (c) "Note" means that certain Line of Credit Note dated as of
                                              by Borrower in favor of the Secured Party in the maximum
                                       ex ecuted
                      principal amount of $1,500,000, as amended, restated, supplemented or otherwise
                      modified from time to time.

                                      (d)    ,'security Agreement" means the Security Agreement dated as of
                      the date hereof executed by the Borrower and Guarantor in favor of Irnder, as amended,
                      restated, supplemented or otherwise modified from time to time'

                                      (e)   "Transaction Documents" means the Note, the Guaranty and each
                      other document, instrument and agreement executed in connection therewith.




            -Doc# I 142695-



                                                                                       EB-00001
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 12 of 78




         Capitalized terms used but not defined herein have the meanings given such terms in the
  Note or the Guaranty, as applicable.

                        3.
                       OBLIGATIONS INDEPENDENT. The obligations of Guarantor are
  independent of the obligations of Borrower or any other guarantor, and a separate action or
  actions may be brought and prosecuted against Guarantor whether action is brought against
  Borrower or any other guarantor or whether Borrower or any other guarantor be joined in any
  such action or actions. Anyone executing this Guaranty shall be bound by its terms without
  regard to execution by anyone else.

                        4.      RIGHTS OF LENDER. Guarantor authorizes lrnder, without notice or
  demand and without affecting its      liability hereunder, from time to time to:

                                (u)    make additional advances      on the Indebtedness or       renew,
             compromise, extend, accelerate, or otherwise change the time for payment, or otherwise
             change the terms, of the Indebtedness or any part thereof, including increase or decrease
             of the rate of interest thereon, or otherwise change the terms of any Transaction
             Documents;

                            (b) receive and hold security for the payment of this Guaranty or any
             Indebtedness and exchange, enforce, waive, release, fail to perfect, sell, or otherwise
             dispose of any such security;

                                (c)    apply such security and direct the order or manner of sale thereof
             as     Irnder in its discretion may determine; and

                                (d)    release   or substitute any guarantor ot any one or more of   any
             endorsers or other guarantors of any of the Indebtedness.

                        5.
                         GUARANTY TO BE ABSOLUTE. Guarantor agrees that until the
  Indebtedness has been paid in   full and any commitments of lrnder or facilities provided by lender
  with respect to the Indebtedness have been terminated, Guarantor shall not be released by or
  because of the taking, or failure to take, any action that might in any manner or to any extent vary
  the risks of Guarantor under this Guaranty or that, but for this paragraph, might discharge or
  otherwise reduce, limit, or modify Guarantor's obligations under this Guaranty. Guarantor waives
  and surrenders any defense to any liability under this Guaranty based upon any such action,
  including but not limited to any action of l,ender described in the immediately preceding paragraph
  of this Guaranty. It is the express intent of Guarantor that Guarantor's obligations under this
  Guaranty are and shall be absolute and unconditional.




                                                         a
  -Doc# I 142695-
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 13 of 78




                    6.      GUARANTOR'S WAIVERS OF CERTAIN RIGHTS AND CERTAIN
  DEFENSES. Guarantor waives:

                          (u) any right to require lrnder to proceed against Borrower or any
            other Guarantor, proceed against or exhaust any security for the Indebtedness, or pursue
            any other remedy in lpnder's power whatsoever;

                            (b)   any defense arising by reason of any disability or other defense   of
            Borrower, or the cessation from any cause whatsoever of the liability of Borrower;

                            (c)    any defense based on any claim that Guarantoris obligations
             exceed or are more burdensome than those of Borrower or any other Guarantor; and

                            (d)    the bencfit of any statute of limitations affecting Guarantor's
            liability hereunder.

  No provision or waiver in this Guaranty shall be construed as limiting the generality of any other
  waiver contained in this Guaranty.

                  7. WAIVER OF SUBROGATION. Guarantor forever waives to the extent
  permitted by applicable law any right of subrogation, reimbursement, indemnification, and
  contribution (contractual, statutory, or otherwise) including, without limitation, any claim or
  right of subrogation under the Bankruptcy Code (Title L1., United States Code) ot any successor
  statute (the "Bankruptcy Code"), arising from the existence or performance of this Guaranty,
  and Guarantor waives to the extent permitted by applicable law any right to enforce any remedy
  that Lender now has or may hereafter have against Borrower or any other Guarantor, and waives
  any benefit of, and any right to participate in, any security now or hereafter held by Lender.

                 8. WAIVER OF NOTICES. Guarantor waives all presentments, demands
  for performance, notices of nonperformance, protests, notices of protest, notices of dishonor,
  notices of intent to accelerate, notices of acceleration, notices of any suit or any other action
  against Borrower or any other person, any other notices to any party liable on any Transaction
  Document, notices of acceptance of this Guaranty, notices of the existence, creation, or incurring
  of new or additional Indebtedness to which this Guaranty applies or any other Indebtedness of
  Borrower to f.ender, and notices of any fact that might increase Guarantor's risk.

                    9.      SECURITY, To secure all         of   Guarantor's obligations hereunder,
  Guarantor assigns and grants to Lender a security interest in all moneys, securities, and other
  property of Guarantor now or hereafter in the possession of l.ender and all proceeds thereof.
  Upon default or breach of any of Guarantor's obligations to lrnder, knder may apply any of the
  foregoing to reduce the Indebtedness, and may foreclose any collateral as provided in the
  Uniform Commercial Code as in effect in any applicable jurisdiction and in any security
  agreements between lrnder and Guarantor.

                    10.   SUBORDINATION. Any obligations of Borrower to Guarantor, now or
  hereatter existing are hcrcby subordinated to the Indebtedness. In addition to Guarantor's waiver



                                                  -3-
  -Doc# I 142695-



                                                                           EB-00001 682
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 14 of 78




  of any right of subrogation as set forth in this Guaranty with respect to any obligatir.rns of
  Borrower to Guarantor as subrogee of Lrnder, Guarantor agrees that, if I-ender so requests,
  Guarantor shall not demand, take, or receive from Borrower, by setoff or in any other manner,
  payment of any other obligations of Borrower to Guarantor until the Indebtedness has been paid
  in full and any commitmcnts of L.ender or facilities provided by l*nder with respect to the
  Indebtedness have been terminated. If any payments are received by Guarantor in violation of
  such waiver or agreement, such payments shall be received by Guarantor as trustee for lrnder
  and shall be paid over to Irnder on account of the Indebtedness, but without reducing or
  affecting in any manner the liability of Guarantor under the other provisions of this Guaranty.
  Any security interest, lien, or other encumbrance that Guarantor may now or hereafter have on
  any property       of Borrower is hereby subordinated to any security        interest, lien, or other
  encumbrance that Irnder may have on any such property.

                     11.   REVOCATION OF GUARANTY

                           (a)      This Guaranty may be revoked at any time by Guarantor in respect
             to future transactions. Such revocation shall be effective upon actual receipt by lrnder,
             at the address for notices provided herein or at such other address as may have been
             providecl to Guarantor by Lrnder, of written notice of revocation. Revocation shall not
             iffect any of Guarantor's obligations or Irnder's rights with respect to transactions
             committed or entered into prior to Irnder's receipt of such notice, regardless of whether
             or not the Indebtedness related to such transactions, before or after revocation, has been
             incurred, renewed, compromised, extended, accelerated, or otherwise changed as to any
             of its terms, including time for payment or increase or decrease of the rate of interest
             thereon, and regardless of any other act or ornission of Lender authorized hereunder.
             Revocation by Guarantor shall not affect any obligations of any other guarantor.

                            (b)    Guarantor acknowledges and agrees that this Guaranty may be
             revoked only in accordance with the foregoing provisions of this paragraph and shall not
             be revoked simply as a result of any change in name, Iocation, or composition or
             structure of Borrower, the dissolution of Borrower, or the termination, increase, decrease,
             or other change of any personnel or owners of Borrower.

                     12.REINSTATEMENT OF GUARANTY. If this Guaranry is revoked,
  returned, or canceled, and subsequently any payment or transfer of any interest in property by
  Borrower or Guarantor to Irnder is rescinded or must be returned by l-ender to Borrower or
  Guarantor, this Guaranty shall be reinstated with respect to any such payment or transfer,
  regardless of any such prior revocation, return' or cancellation'

                     13.STAY OF ACCELERATION. In the event that acceleration of the time
  for payment of any of the Indebtedness is stayed upon the insolvency, bankruptcy, or
  reorganization of Borrower or otherwise, all such Indebtedness guaranteed by Guarantor shall
  nonethel"rs be payable by Guarantor immediately if requested by lrnder.




                                                      4
   -Doc# I 142695-



                                                                              EB-00001 683
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 15 of 78




                  14. NO SETOFF OR DEDUCTIONS; TAXES. All payments made by
  Guarantor hereunderwill be to Irnder at its designated address, in immediately available funds
  and shall be made without setoff, counterclaim, or other defense. All such payments will be
  made free and clear of, and without deduction or withholding for, any present or future taxes,
  levies, imposts, duties, fees, assessments or other charges of whatever nature now or hereafter
  imposed by any jurisdiction (other than the United States) or by any political subdivision or
  taxing authority thereof or therein (other than of the United States) with respect to such payrnents
  (but excluding, any tax imposed by any jurisdiction or by any political subdivision or taxing
  authority thereof or therein measured by or based on the net income or net profits of I-ender) (all
  such non-excluded taxes, levies, imposts, duties, fees, assessments or other charges being
  referred to collectively as "Taxes"). If any Taxes are so levied or imposed, Guarantor agrees to
  pay the full amount of such'Iaxes, and such additional amounts as may be necessary so that
  every payrnent of all amounts due under this Guaranty after withholding or deduction for or on
  account of any Taxes, will not be less than the amount provided for herein. Guarantor will
  furnish to lrnder as promptly as possible after the date the payment of any Taxes is due pursuant
  to applicable law certified copies of tax receipts evidencing such payment by Cuarantor.

                    INFORMATION RELATING TO BORROWER.
                  15.                                                      Guarantor
  acknowledges and agrees that it has made such independent examination, review, and
  investigation of the Transaction Documents as Guarantor deems necessary and appropriate,
  including, without timitation, any covenants pertaining to Guarantor contained therein, and shall
  have sole responsibility to obtain from Borrower any information required by Guarantor about
  any modifications thereto. Guarantor further acknowledges and agreos that it shall have the sole
  responsibility for, and has adequate means of, obtaining from Borrower such information
  concerning Borrower's financial condition or business operations as Guarantor may require, and
  that Irnder has no duty, and Guarantor is not relying on lrnder, at any time to disclose to
  Guarantor any inforrnation relating to the business operations or financial condition of Borrower.

                   1.6. BORROWER'S AUTHORIZATION. It is not necessary for Lender to
  inquire  into the powers of Borrower or of the officers, directors, partners, members, managers, or
  agents acting or purporting to act on its behalf, and any Indebtedness made or created in reliance
  upon the professed exercise of such powers shall be guaranteed hereunder, subject to any
  limitations on Guarantor's liability set forth herein.

                  17.   REMEDIES. If Guarantor fails to fulfill its duty to pay all Indebtedness
  guaranteed hereunder, Irnder shall have all of the remedies of a creditor and, to the extent
  applicable, of a secured party, under all applicable law. Without limiting the fbregoing to the
  eiient permitted by law, I-ender may, at its option and without notice or demand:

                          (u)     declare any Indebtedness due and payable at once;

                          (b)     take possession    of any collateral    pledged   by Borrower or
           Guarantor, wherever located, and sell, resell, assign, transfer, and deliver all or any part
           of the collateral at any public or private sale or otherwise dispose of any or all of the
           collateral in its then condition, for cash or on credit or for future delivery, and in
           connection therewith l.ender may impose reasonable conditions upon any such sale.



                                                   -5-
  -Docn 1A2695-



                                                                            E8-00001 684
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 16 of 78




              Further,lrnder, unless prohibited by law the provisions of which cannot be waived, may
              purchase all or any part of the collateral to be sold, free from and discharged of all trusts,
              claims, rights of redemption and equities of Borrower or Guarantor whatsoever.
              Guarantor acknowledges and agrees that the sale of any collateral through any nationally
               recognized broker-dealer, investment banker, or any other method cornmon in the
               securities industry shall be deemed a cornmercially reasonable sale under the Uniform
               Commercial Code or any other equivalent statute or federal law, and expressly waives
               notice thereof except as provided herein; and

                               (c)    set   off against any or all liabilities of Guarantor all money owed by
               l,ender or any of its agents or affiliates in any capacity to Guarantor, whether or not due,
               and also set off against all other liabilities of Guarantor to Lender all money owed by
               Irnder in any capacity to Guarantor. If exercised by Lrnder, Icnder shall be deemed to
               have exercised such right of setoff and to have made a charge against any such money
               immediately upon the occurrence of such default although made or entered on the books
               subsequent thereto.

                         18.
                         NOTICES. Any notice, dernand, request, waiver or other communication
  required by any provision of this Guaranty shall be in writing and may be delivered by personal
  service, sent by facsimile with confirrnation of receipt, sent by a nationally recognized overnight
  delivery services or sent by registered or certified mail, return receipt requested, with postage
  thereon fully repaid. All such communications shall be addressed as follows:

                 To Guarantor:                           Eber Bros. Wine And Liquor Corporation
                                                         95 AIIens Creek Rd.
                                                         Bldg. 2 Suite 10
                                                         Rochester, New    York 14618
                                                         Attn:
                                                         Facsimile:

                 To lrnder:                              Irster Eber
                                                         95 AIIens Creek Rd.
                                                         Bldg.2   Suite   1,0
                                                         Rochester, New    York 146L8
                                                         Attn:
                                                         Facsimile:




  Notices sent by (a) first class mail shall be deemed delivered on the earlier of actual receipt or on
  the fourth business day after deposit in the U.S. mail, postage prepaid, (b) overnight couricr shall
  be deemed delivered on the next business day, and (c) telecopy shall be deemed delivbred when
  transrnitted.

                         L9.
                         SUCCESSORS AND ASSIGNS. This Guaranty (a) binds Guarantor and
  Guarantor's successors and assigns, provided that Guarantor may not assign its rights or
  obligations under this Guaranty without the prior written consent of lpndcr, and (b) inures to the


                                                          -6-
  -lloc*   I 142695-




                                                                                   E8-00001685
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 17 of 78




  benefit of hnder and Irnder's indorsees, successors, and assigns. lrnder may, without notice to
  Guarantor and without affecting Guarantor's obligations hereunder, sell, assign, grant
  participations in, or otherwise transfer to any other person, firm, or corporation the Indebtedness
  and this Guaranty, in whole or in part. Guarantor agrees that Lender may disclose to any
  assignee or purchaser, or any prospective assignee or purchaser, of all or part of the Indebtedness
  any and all information in Lender's possession concerning Guarantor, this Guaranty, and any
  security for this Guaranty.

                   20.   AMENDMENTS, WAIVERS, AND SEVERABILITY, No provision of
  this Guaranty may be amended or waived except in writing. No failure by Lender to exercise,
  and no delay in exercising, any of its rights, remedies, or powers shall operate as a waiver
  thereof, and no single or partial exercise of any such right, remedy, or power shall preclude any
  other or further exercise thereof or the exercise of any other right, remedy, or power. The
  unenforceability or invalidity of any provision of this Guaranty shall not affect the enforceability
  or validity of any other provision of this Guaranty.

                 2L. COSTS AND EXPENSES. Guarantor agrees to pay all reasonable
  attorneys'fees to the extent permitted by applicable law, and all other costs and expenses that
  may be incurred by Lender (a) in the enforcement of this Guaranty or (b) in the preservation,
  protection, or enforcement of any rights of Irnder in any case commenced by or against
  Guarantor or Borrower under the Bankruptcy Code.

                   22.    GOVERNING LAW AND JURISDICTION. This Agreement shall be
  governed by and construed in aqcordance with the laws of the State of New York, without regard
  to conflict of laws principles which would require the application of the laws of a different state.

                   23.   CONSENT TO JURISDICTION. GUARANTOR, AND LENDER BY
  ACCEPTING THIS GUARANTY, HEREBY AGREE THAT THE FEDERAL COURT OF
  THE WESTERN DISTRICT OF NEW YORK OR, AT THE OPTION OF LENDER, ANY
  COURT LOCATED IN THE STATE OF NEW YORK SHALL HAVE JURISDICTION TO
  HEAR AND DETERMINE AI{Y CLAIMS OR DISPUTES BETWEEN GUARANTOR AND
  LENDER PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR ANY
  OTHER CAUSE OR DISPUTE WHATSOEVER BETWEEN GUARANTOR AND LENDER
  OF ANY KIND OR NATURE. GUARANTOR EXPRESSLY SUBMITS AND CONSENTS
  IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
  COMMENCED IN SUCH COURTS, HEREBY WAIVING PERSONAL SERVICE OF THE
  SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN,
  AND AGREEING THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER
  PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MATL,
  RETURN RECEIPT REQUESTED ADDRESSED TO GUARANTOR AT THE ADDRESS OF
  GUARANTOR FOR NOTICES SET FORTH HEREIN. SHOULD GUARANTOR FAIL TO
  APPEAR OR ANSWER ANY SUMMONS, COMPIAINT, PROCESS OR PAPERS SO
  SERVED WITHIN THIRTY DAYS AF'|ER THE MAILING THEREOF, IT SHALL BE
  DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED
  AGAINST IT AS PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR
  PAPERS. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
  DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY LENDER OR THE

                                                   7
  -Docd 1142695-



                                                                           trt -uuuulbdo
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 18 of 78




  ENFORCEMENT BY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
  ANY OTHER APPROPRIATE JURISDICTION. FURTHER, GUARANTOR HEREBY
  WAIVES THE RIGHT TO ASSERT THE DEFENSE OF FORUM NON CONVENIENS AND
  THE RIGHT TO CHALLENGE THE VENUE OF ANY COURT PROCEEDING.

                       24,
                    WAIVER OF JURY TRIAL. GUARANTOR AND LENDER EACH
  WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDTNG TO
  ENFORCE OR DEFEND ANY RIGHTS (A) UNDER THIS AGREEMENT OR ANY
  TRANSACTION DOCUMENT OR UNDER ANY AMENDMENT, INSTRUMENT,
  DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
  DELIVERED IN CONNECTION WITH THIS AGREEMENT OR (B) ARTSING FROM ANY
  REL-A.TIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREES
  THAT ANY SUCH ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND
  NOT BEFORE A JURY. GUARANTOR AGREES THAT IT WILL NOT ASSERT ANY
  CLAIM AGAINST LENDER OR ANY OTHER PERSON INDEMNIFIED UNDER TIIIS
  AGREEMENT ON AI'{Y THEORY OF LIABILITY FOR SPECIAL, INDIRECT,
  CONSEQUENTIAL, INCTDENTAL OR PUNITIVE DAMAGES.

                       25, LIMITATION ON GUARANTOR LIABILITY
                       (a) It is the intent of Guarantor and lrnder that Guarantor's maximum
               liability hereunder shall be (and shall not be in excess of):

                               (i)    (*)      in a Proceeding comrnenced by or against Guarantor under
                               the Bankruptcy Code on or within one year from the date on which any of
                               the Indebtedness is incurred, the maximum amount which would not
                               otherwise cause the Indebtedness (or any other obligations of Guarantor to
                               lrnder) to be avoidable or unenforceable against Guarantor under (A)
                               Section 548 of the Bankruptcy Code or (B) any state fraudulent transfer or
                               fraudulent conveyancE act or statute applied in such case or proceeding by
                               virtue of Section 5M of the Bankruptcy Code; or

                                       (V)   in a Proceeding commenced by or against Guarantor under
                               the Bankruptcy Code subsequent to one year from the date on which any
                               of the Indebtedness is incurred, the maximurn amount which would not
                               otherwise cause the Indebtedness (or any other obligations of Guarantor to
                               lrnder) to be avoidable or unenforceable against Guarantor under any
                               state fraudulent transfer or fraudulent conveyance act or statute applied in
                               any such case or proceeding by virtue of Section 544 of. the Bankruptcy
                               Code; or

                                      (z) in a Proceeding commenced by or against Guarantor under
                               any law, statute or regulation other than the Bankruptcy Code (including,
                               without limitation, any other bankruptcy, reorganization, arrangement,
                               moratorium, readjustment of debt, dissolution, liquidation or similar
                               debtor relief laws), the maximum amount which would not otherwise



                                                        -B-
  -Doc#   I 1426q-5-




                                                                                 EB-00001687
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 19 of 78




                          cause the Indebtedness (or any other obligations of Guarantor to l"ender)
                          to be avoidable or unenforceable against Guarantor under such law, statute
                          or regulation including, without limitation, any state fraudulent transfer or
                          fraudulent conveyance act      or   statute applied   in any such case or
                          proceeding.

            The substantive laws under which the possible avoidance or unenforceability of the
            Indebtedness (or any other obligations of Guarantor to lrnder) shall be determined in any
            such case or proceeding shall hereinafter be refened to as the "Avoidance Provisions."

                          (ii)    To the end set forth in Section 25(a)(i), but only to the extent that
                   the Indebtedness would otherwise be subject to avoidance under the Avoidance
                   Provisions, if Guarantor is not deemed to have received valuable consideration,
                   fair value or reasonably equivalent value for the Indebtedness, or if the
                   Indebtedness would render Guarantor insolvent, or leave Guarantor with an
                   unreasonably small capital to conduct its business, or cause Guarantor to have
                   incurred debts (or to have intended to have incurred debts) beyond its ability to
                   pay such debts as they mature, in each case as of the time any of the Indebtedness
                   are deemed to have been incurred under the Avoidance Provisions, the maximum
                   Indebtedness for which Guarantor shall be liable hereunder shall be reduced to
                   that amount which, after giving effect thereto, would not cause the Indebtedness
                   (or any other obligations of Guarantor to Lender), as so reduced, to be subject to
                   avoidance under the Avoidance Provisions.

                          (iii)   This Section 25(a) shall be applicable only in connection with     a
                   Proceeding brought by or against Guarantor and is intended solely to preserve the
                   rights of l,ender hereunder to the maximum extent that would not cause the
                   Indebtedness of Guarantor to be subject to avoidance under the Avoidance
                   Provisions in connection with any such Proceeding. Neither Guarantor nor any
                   other person or entity shall have any right or claim under this Section 25(a)
                   against Lender that would not otherwise be available to Guarantor or such other
                   person or entity outside of any Proceeding,

  For the puposes of the this Section, "Proceeding" means any of the following: (a) the Borrower
  or Guarantor shall commence a voluntary case concerning itself under the Bankruptcy Code or
  any other applicable bankruptcy laws; (b) any involuntary case is commenced against the
  Borower or Guarantor; or a custodian (as defined in the Bankruptcy Code or any other
  applicable bankruptcy laws) is appointed for, or takes charge of, all or any substantial part of the
  property of the Borrower or Guarantor; (c) the Borrower or Guarantor commences any other
  proceedings under any reorganization arrangement, adjustment of debt, relief of debtor,
  dissolution, insolvency or liquidation or similar law of any jurisdiction whether now or hereafter
  in effect relating to the Borrower or Guarantor, or any such proceeding is commenced against the
  Borower or Guarantor, or the Borrower or Guarantor is adjudicated insolvent or bankrupt; (d)
  any order of relief or other order approving any such case or proceeding is entered; (e) the
  Borrower or Guarantor suffers any appointment of any custodian or the like for it or any
  substantial part of its property; (f the Borrower or Guarantor makes a general assignment for the



                                                   -9-
  -Doc# 1142695-




                                                                            EB-00001 688
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 20 of 78




  benefit of creditors; (g) the Borrower or Guarantor shall fail to pay, or shall state that it is unable
  to pay, or shall be unable to pay, its debts generally as they become due; (h) the Borrower or
  Gulrintor shall call a meeting of its creditors with a view to arranging a composition or
  adjustment of its debts; (i) the Borrower or Guarantor shall by any act or failure to act indicate its
  consent to, approval of or acquiescence in any of the foregoing; or fi) any corporate action shall
  be taken by the Borrower or Guarantor for the purpose of effecting any of the foregoing.

                      26.   FINAL AGREEMENT. BY SIGNING THIS GUARANTY EACH
  PARTY REPRESENTS AND AGREES          THAT: (A) THTS GUARANTY REPRESENTS THE
  FINAL AGREEMENT BETWEEN PARTIES WITH RESPECT TO THE SUBJECT MATTER
  HEREOF, (B) THIS GUARANTY SUPERSEDES ANY COMMITMENT LETTER, TERM
  SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS RELATING TO
  THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT IETTER, TERM
  SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY
  pRovrDEs TO THE CONTRARY, (C) TTIERE ARE NO UNWRIT'IEN ORAL
  AGREEMENTS BETWEEN THE PARTIES, AND (D) THIS GUARANTY MAY NOT BE
  CONTRADICTED BY EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR
  SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.




                                     ISIGNATURES NEXT PAGE]




                                                   -10-
  -Docf   I 142695-




                                                                              EB-00001ti89
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 21 of 78




            IN WITNESS WHEROF, the parties have executed this Agteement   as   of the date first set
 forth above.

                                            EBER BROS. WINE AND                         LIQUOR
                                            CORPORATION




                                            Title

                                                     (Seal)




  LESTER EBER




                                              -t7-
  -Doc# I 142695-



                                                                    E8-00001 690
     Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 22 of 78

         '
    rt
t



                                                LINE OF CREDIT NOTE

             $1,500,000                                                                                      2010

                    FOR VALUE RECEIVED, EBER BROS. WINE & LIQUOR METRO, INC., a New
             York corporation with an address at 155 Paragon Drive, Rochester, New York L4625 ("Maker"),
             hereby promises to pay to the order of LESTER EBER, an individual with an address at 155
             Paragon Drive, Rochester, New York 14625 ("Holder"), the principal sum of ONE MILLION
             FIVE HUNDRED THOUSAND AND 00/100 DOLLARS ($1,500,000.00) (he "Maximum
             Principal Amount") or such lesser or greater amount as rnay be outstanding hereunder.

                    1. Line of Credit. This Note evidences a revolving line of credit. Accordingly
             amounts hereunder may be borrowed, repaid and re-borrowed provided that at no time shall
             Maker permit the aggregate principal amount of all advances made under this Note to excecd the
             Maximum Principal Amount.

                      2. Interest Rate. All amounts outstanding under this Note shall bear interest at a rate
             equal to twelve and one half percent (I2.57o) per annum. Upon the occurrence of an Event of
             Default (whether or not the Holder has accelerated payment of the outstanding balance due
             hereunder), or after maturity or after judgment has been rendered with respect to the obligations
             hereunder, the unpaid principal balance, at the option of Holder, shall bear interest at a rate equal
             to fifteen percelrt (LSVo). The right of the Holder to receive such increased rate of interest shall
             not constitute a waiver of any other right or remedy of the Holder.           All   interest shall be
             calculated based on 360 day year and the actual number of days elapsed.

                         3.  Payments. Accrued interest will be due and payable in arrears on December 1.,
             2009 and on the first day of each March, June, September and December thereafter (each an
             "lnterest Payment Date") and on the Maturity Date, as hereinafter defined. Notwithstanding the
             foregoing, on each Interest Payment Date, at the request of Maker all ot such portion of the
             interest then due and owing specified by Maker shall be added to the principal amount hereof
             instead of paying such interest in cash, whereupon such amount will bear interest at rate per
             anmrm specified herein. Maker hereby agrees, upon the request of Holder, to amend this Note or
             execute one or more new notes in the form hereof to reflect any increase in the principal sum
             hereof resulting from the addition of the accrued interest to the principal; provided, however that
             the failure to so amend this Note or to enter into one or more new notes shall not relieve Maker
             of its obligation to pay such accrued interest in accordance with the terms hereof. All amounts
             remaining outstanding hereunder, including all principal and interest, shall become due and
             payable in full on December 3l,20ll (the "Maturity I)ate").

                     4. Late Charge. If the entire amount of any required payment is noi paid in full
             within five (5) days after the same is due, the Mzrker shall pay to Holder a lale fee equal to two
             percent (2%o) of the amount of the payment that remains unpaid.

                         5. Pfegayme$. Maker shall have the option of paying the amounts outstanding
             under this Note to Holder, in full or part, at any time and from time to time without any premium
             or penalty.



             1347A21237719.1




                                                                                       E8-00001691
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 23 of 78




          6. Request for Advancesl Discretionary Facility. At any time and from time to time
  Maker may make a request for a loan that specifies (a) the amount requested as the principal
  amount of such loan and (b) the business day of Holder on which such loan is requested to be
  made which shall not be less than three (3) days from the date of such notice. The decision
  whether to honor such loan request and make such loan shall be in the sole and absolute
  discretion of Holder and Holder shall have no obligation or comrnitment to make any loans
  hereunder. Holder may treat as made by Maker and rely upon, and Maker shall be bound by, any
  loan request that Holder in good faith believes to be valid and to have been made in the name or
  on behalf of Maker by any officer of Maker, and Holder shall not incur any liability to Maker or
  any other person as a direct or indirect result of honoring such loan request and making such
  loan.

             7.   Events of De=fault/Remedies. At the option of Holder, all amounts outstanding
  under this Note shall become immediately due and payable in full, without further presentment,
  protest, notice, or demand, upon the happening of any Event of Default. Upon the occurrence of
  in Event of Default, Holder shall be entitled to exercise any legal or equitable right which he or
  it may have, and rnay proceed to protect and enforce its rights by any other appropriate
  proceedings. The following events shall constitute "Events of Default" under this Note:

                     a.   Nonpayment. Failure of Maker to make any payment of any type within
                          fifteen (15) days after the same becomes due and payable.

                     b. Financial Dfficulties.       Financial difficulties of Mirker or any guarantor
                          hereof as evidenced by:

                                    the filing of a voluntary or involuntary petition in bankruptcy, or
                                    under any chapters of the Bankruptcy Code, or under any federal
                                    or state statute providing for the relief of debtors;

                             ii.    making an assignment for the benefit of creditors;

                             iii.   consenting to the appointment of a trustee or receiver for all or   a
                                    major part of any of Maker's or such guarantor's property;

                             iv.    the entry of a court order appointing a receiver ot a trustee for all
                                    or a major part of Maker's or such guarantor's property; or

                              v.    the admission by Maker or il1y guarantor in writing of the Maker's
                                    or such guarantor's inability to pay its debts as they become due,

                     c.   Change   of Control. Maker or any guarantor hereof enters into any
                          agfeement pursuant    to which Maker or such guarantor will sell all or
                          substantially all of the assets of Maker or such guarantor, or upon the
                          closing of any transaction or series of related transactions in which more
                          than fifty percent (507o) of the issued and outstanding shares of capital
                          stock of the Maker or such guarantor are issued to, or acquired by, any one
                          or more persons or entities who are not shareholders of the Maker or such
                          guarantor as of the date of this Note.

  134782 1237719_1                                    2



                                                                               E8-00001 692
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 24 of 78




                      d.   Cease Operations- Maker ceases all ongoing business operations.

                      e. Sale of Eber-Connecticut, LLC.     Eber-Connecticut, LLC ("Eber-CT")
                           enters into any agreement pursuant to which Eber-CT will sell all or

                           ;,:n'::lfl""l'i"lf"i'1,'::iiil":":hfl k"i"'0,1il'Jl*J:::'iil"fi         i
                           iiffi$#"#'"{:'"i*:{,l[}d;':""''j'}ry";*ffiifJt*l'#
                           Maker

                      i.   The occurrence of a breach or default under any guaranty, security
                           agreement or any other document, instrument or agreement executed in
                           c6nnection herewith or providing security or other credit support for the
                           obligations of the Maker hereunder.

             g.  Expenses. Maker shall pay to Holder all amounts incurred by Holder, including
  without limitation attorneys' fees and disbursem"nts, in order to collect any amount due
                                                                                            under
  this Note, to negotiate or document a workout or restructuring, or to        preserve its rights
  hereunder, whether or not any legal proceeding ins commenced.

              g. Holder's Records Conclusive. Holder shall maintain a record of the date and
                                                                                    and amount of
  original principal am"*t rf each advance made by him hereunder and the date
  .u.i puyrn"nt io be applied to the outstanding principal amount_of  this Note. Such  records shall
  be conciusive evidence of the outstanding  principal amount  under  this Note and of  all advances
  hereunder, absent manifest error. No fiilure by Holder      to make    any such annotation   in its
  records shall affect Maker's obligation to pay the principal and interest of each advance   or any
  other obligation of Maker hereunder.

               Subordination. All amounts outstanding under this Note are subordinate to any
              10.
  and a1 amounts owed by the Maker to The Canandaigua National Bank and
                                                                        Trust Company.

              11.                                                              nor may this Note be
                 Miscellaneous. The terms of this Note cannot be changed,
  discharged in wfrofJ ot in p.t, except by a writing executed by  Holder.  No  delay or omission by
  Holderln exercising ony iightr hereunder shall    operate as a  waiver of such  rights. This Note
  shall be governed by and construed under the laws of the  State of New York'

                                     [Signatures are on the next page.]




   1347A2 1237719.1
                                                     3



                                                                           EB-00001
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 25 of 78




                      IN WITNESS WHEREOF, Maker has duly executed this Note      as   of the day   and

 year first-above written.


                                        EBER BROS. WINE & LIQUOR METRO,INC.


                                        By:
                                               Lester Eber, Chief Executive Officer



                                        By:
                                               Wendy Bber, Chief Financial Officer

  Accepted




  Irster Eber




   194762 1241715.1
                                                   4



                                                                          EB-00001 694
    Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 26 of 78


i




                                                SECURITY AGREEMENT


            THIS SECURITY AGREEMENT (this "Agreement") is made and entered into as of
                      _, 2010 by EBER BROS. WINE AND LIQUOR CORPORATION
      ("Parent") and EBER BROS. WINE & LIQUOR METRO, INC. ("Metro"; Parent and
      Metro, individually and collectively, "Debtor") in favor         of LESTER EBER ("Secured Party").

                              1.
                              THE SECURITY. Debtor hereby assigns and grants to Secured Party a
      security interest in the following described property now owned or hereafter acquired by Debtor
      ("Collateral");

                                    (a) All accounts, contract rights, chattel paper, instruments, deposit
                 accounts, letter of credit rights, payment intangibles and general intangibles, including all
                 amounts due to Debtor from a factor; and all returned or repossessed goods which, on
                 sale or lease, resulted in an account or chattel paper.

                                    (b)     All inventory, including all materials, work in process   and finished
                 goods.

                                    (c) All     machinery, fumiture, fixtures and other equipment        of   every
                 type now owned or hereafter acquired by Debtor.

                                (d) All of Debtor's deposit accounts. The Collateral shall include any
                 renewals or  rollovers of the deposit accounts, any successor accounts, and any general
                 intangibles and choses in action arising therefrom or related thereto.

                                    (e) All instruments, notes, chattel paper, documents, certificates           of
                 deposit, securities and investment property of every type. The Collateral shall include all
                 liens, security agreements, leases and other contracts securing or otherwise relating to the
                 foregoing.

                                (0 All general intangibles, including, but not limited to, (i) all patents,
                 and     unpatented or unpatentable inventions; (ii) all trademarks, service marks, and
                        all
                 trade names; (iii) all copyrights and literary rights; (iv) all computer software programs;
                 (v) all mask works of semiconductor chip products; (vi) all trade secrets, proprietary
                 information, customer lists, manufacturing, engineering and production plans, drawings,
                 specifications, processes and systems. The Collateral shall include             all good will
                 connected with or symbolized by any of such general intangibles; all contract rights,
                 documents, applications, licenses, rnaterials and other matters related to such general
                 intangibles;      all   tangible property embodying     or   incorporating any such general
                 intangibles; and all chattel paper and instruments relating to such general intangibles.

                                    (g)The shares of common stock and preferred stock, or partnership,
                 membership and other ownership interests, now or hereafter owned by Debtor, including,
                 without limitation, any membership interest in Eber-Connecticut, LLC now or hereafter



      -Doc# I 142595-




                                                                                      E8-00001 695
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 27 of 78




           owned, directly or indirectly, by Metro and Parent and any ownership interests in Metro
           now or hereafter owned by Parent (collectively, the "Pledged Equity"), and all
           certificates evidencing the same, together with, in each case, all shares, securities, monies
            or property repres"niing a dividend on any of the Pledged Equity, or representing a
            distribufion or return of capital upon or in respect of the Pledged Equity, or resulting from
            a split up, revision, reclassification or other like change of the Pledged Equity or
            otherwise received in exchange therefor, and any subscription warrants, rights or options
            issued to the holders of, or otherwise in respect of, the Pledged Equity (the Pledged
            Equify, together with all other certificates, shares, securities, properties, ownership
            inierests, or moneys, dividends, distributions, returns of capital subscription, _warrants,
            rights or options as muy from tirne to time be pledged hereunder pursuant to this clause
            bJing herein collectively called the "Equity Collateral")'

                               (h)   Ail negotiable and nonnegotiable documents of title covering      any
            Collateral.

                               (D    Allaccessions, attachments and other additions to the Collateral,
            and all tools, paris and equipment used in connection with the Collateral.

                               (i)   All   substitutes or replacements for any Collateral, all cash or non-
            cash proceeds, product, rents and profits of any Collateral, all income, benefits and
            ptop"ity receivaLle on account of the Collateral, all rights under wananties and insurance
                        letters of credit, guaranties or other supporting obligations covering the
            "onitu"ir,
            Collateral, and any causes of iction relating to the Collateral, and all proceeds (including
            insurance proceeds) from the sale, destruction, loss, or other disposition of any of the
            Collateral ind sums due from a third party which has damaged or destroyed the Collateral
            or from that party's insurer, whether due to judgment, settlement or other process.

                               (?,,,,"f
             the rorm     *.       ini"?.lil: #*.,:i#:iTi:#1fi 'f H*il'lXIl,*  #Tffi :'l
                                                                               or software
             limited to any co^puttt-t.adable memory and any computer hardware
             necessary to process iuch memory ("Books and Records")'

                     2.        INDEBTEDNESS. The Collateral secures all Indebtedness.

          ,,Guaranty" means that certain Guaranty dated as of the date hereof executed by the
                                                                                    modified from
  Metro in favor of Secured Party, as arnended, restated, supplemented or otherwise
  time to time.

                                                                                of Debtor to Securcd
           "Indebtedness" means any and all debts, liabilities, and obligations
  party arising under the Transaction Documents, now or hereafter existing,     whether voluntary or
  inviuntary-and however arising, whether direct or indirect or acquired by        secured_.Party  by
                                                                                           liquidated
  assignmeni, succession, or other;ise, whether due or not due, absolute or contingent,
  ol rirtiquidated, determined or undetermined, held or to be held by Secured Party for its       own
                                                                                               jointly
  u."ouni or as agent for another or others, whether Debtor may be liable individually or
  with others, whether recovery upon such debts, liabilities, and obligations may be or hereafter

                                                          a
   -Doc# I 142595-




                                                                                  EB-00001€16
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 28 of 78




 become barred by any statute of limitations, and whether such debts, liabilities, and obligations
 may be or hereafier blcome otherwise unenforceable. Indebtedness includes, without limitation,
 any anA ail obligations of Debtor to Secured Party for reasonable attorneys'fees and all other
 .o16 unO ,*prrri6 incurred by Secured Party in the collection or enforcement of any debts,
 liabilities, and obligations of Debtor to Secured Party.

          "Note" means that certain Line of Credit Note dated as of                executed by
  Metro in favor of Secured Party in the maximum    principal amount of $L,500,000 as amettded,
  restated, supplemented or otherwise modified from time to time'

            ',Transactien Documents" means the Note, the Guaranty, this Agreement and each other
  document, instrument and agreement executed in connection therewith.

  Capitalized terms used but not defined herein have the meanings given such terms in the Note.

                      3.DEBTOR'S COVENANTS. Debtor represents, covenants and warrants
  that unless compliance is waived by Secured Party in writing:

                            (a)   Debtor will properly preserve the collateral; defend the collateral
            against any adverse claims and demands; and keep accurate Books and Records.

                                                                                           gi'"ff-J,i,,x?rH:
             berore                 ;,'#i::Hlt,':t:",,i":":':1,i,1:tlr'1,,f*j.,llily"
             Debtor   "r,ungiot)i,,
                      will notify Secured Party in writing prior to any change in the location of any
             Collateral, including the Books and Records.

                             (c)    Debtor will notify Secured Party in writing prior to any change in
             Debtor's name, identity or business structure.

                             (d)    Except for liens existing on the date hereof, Debtor has not granted
             and will not grant any security interest in any of the Collateral except to Secured Party,
             and will keep the Collateral free of all liens, claims, security interests and encumbrances
             of any kind or nature except the security interest of Secured Party.

                             (")     Debtor   will promptly notify   Secured Party in writing of any event
             which materialiy'and adversely    affects the value  of  the Collateral, the ability of Debtor or
             Secured  party  to dispose of the Collateral, or the  rights and remedies of Secured Party in
             relation thereto, including, but not limited   to, the  levy  of any legal process against any
             Collateral and the adoption of any marketing order,        anangement     or procedure affecting
             the Collateral, whether governmental or otherwise'

                             (f)     Debtor shall pay all costs necessary to preserve, defend, enforce
              and collect the Collateral, including but not limited to taxes, assessments, insurance
              prerniums,
              -secured   repairs, rent, storage costs and expenses of sales, and any costs to perfect
                       Party's security interest (collectivelyo the "Collateral Costs"). Without waiving
              Debtor's default for failure to make any such payment, Secured Party at its option may


                                                         3-
   -Doc# I 142595-




                                                                                  EB-00001697
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 29 of 78




            pay any such Collateral Costs, and discharge encumbrances on the Collateral, and such
            bollateral Costs payments shall be a part of the Indebtedness and bear interest at the rate
            set out in the Indebtedness. Debtor agrees to reimburse Secured Party on demand for any
            Collateral Costs so incurred.

                             (g)    Until Secured Party exercises its rights to make collection, Debtor
            will diligently collect all Collateral.

                             (h) If       any Collateral is or becomes the subject of any registration
             certificate, certificate of deposit or negotiable document of title, including any warehouse
             receipt or bill of tading Debtor shall immediately deliver such document to Secured
             Party, together with any necessary endorsements.

                             (i)
                               Debtor will not sell, lease, agree to sell or lease, or otherwise dispose
             of any Collateral except with the prior written consent of Secured Party; provided,
             however, that Debtor may sell inventory in the ordinary course of business.

                             (;     Debtor will maintain and keep in force all risk insurance covering
             the Collateral against fire, theft, liability and extended coverages (including without
             limitation windstorm coverage and hurricane coverage as applicable), to the extent that
             any Collateral is of a type which can be so insured. Such insirrance shall be in lbrm,
             amounts, coverages and basis reasonably acceptable to Secured Party, shall require losses
             to be paid on a replacement cost basis, shall be issued by insurance companies acceptable
             to Seiurecl Party and, upon request of Secured Party, include a loss payable endorsemettt
             in favor of Secured Party in a form acceptable to Secured Party. Upon the request of
             Secured Party, Debtor will deliver to Secured Party a copy of each insurance policy, or, if
             permitted by Secured Party, a certificate of insurance listing all insurance in force'

                             (k)     Debtor will not attach any Collateral to any real property or fixture
             in a manner which might cause such Collateral to become a part thereof unless Debtor
             first obtains the written consent of any owner, holder of any lien on the real proporty or
             fixture, or other person having an interest in such property to the removal by Secured
             party of the Colliteral from such real property or fixture. Such written consent shall be
             in form and substance acceptable to Secured Party and shall provide that Secured Party
             has no liability to such owner, holder of any lien, or any other person.


                             0)        Exhibit   A to this Agreement is a complete lisi of all patents,
              trademark and        ,.-t.   mark registrations, copyright registrations, mask            work
              registrations, and all applications therefor, in which Debtor has any right, title, or interest,
              thioughout the world. Debtor will promptly notify Secured Party of any acquisition (by
              adoption and use, purchase, license or otherwise) of any patent, trademark or service
              maik registration, copyright registration, mask work registration, and applications
              therefor, and unregistered trademarks and service marks and copyrights, throughout the
              world, which are granted or filed or acquired after the date hereof or which are not listed
              on the Exhibit. Debtor authorizes Secured Party, without notice to Debtor, to modify this
              Agreement by amending the Exhibit to include any such Collateral.


                                                         4
   -Dc#   1142595-




                                                                                   EB-00001 698
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 30 of 78




                                (*)      Debtor   will, at its   expense, diligently prosecute    all   patent,
                trademark or service mark or copyright applications pending on or after the date hereof,
                will maintain in effect all issued patents and will renew all trademark and service mark
                registrations, including payment of any and all maintenance and renewal fees relating
                thereto, except for such patents, service marks and trademarks that are being sold,
                donated or abandoned by Debtor pursuant to the terms of its intellectual property
                management program. Debtor will at its expense protect and defend all rights in the
                Collateral against any material claims and demands of all persons and will, at its
                expense, enforce all rights in the Collateral against any and all infringers of the Collateral
                where such infringement would materially impair the value or use of the Collateral to
                Debtor or Secured Party, Debtor will not license or transfer any of the Collateral, except
                for such non-exclusive licenses as are customary in the ordinary course of Debtor's
                business, or except with Secured Party's prior written consent.

                        4.      ADDITIONAL REQUIREMENTS. Debtor agrees that Secured Party may
  at its option at any time, whether or not Debtor is in default:

                            (a) Require Debtor to deliver to Secured Party (i) copies of or extracts
                from the Books and Records, and (ii) information on any contracts or other matters
                affecting the Collateral.

                                (b)     Examine the Collateral, including the Books and Records, and
                make copies of or extracts from the Books and Records, and for such purposes enter at
                any reasonable time upon the property where any Collateral or any Books and Records
                are located.

                                (c) Require Debtor to deliver to Secured Party any instruments, chattel
                paper or letters of credit which are part of the Collateral, and to assign to Secured Party
                the proceeds of any such letters of credit.

                                (d)     Notify any account debtors, any buyers of the Collateral, or any
                other persons of Secured Party's interest in the Collateral.

                        5.      DEFAULTS. Any one or more of the following shall be a                   default
 hereunder:

                                (a)  Debtor breaches any term, provision, warranty or representation
                under this Agreement, or under any other obligation of Debtor to Secured Party, and such
                breach remains uncured after any applicable cure period.

                                (b)     Secured Party fails to have a perfected and enforceable lien on or
                security interest in the Collateral.

                                (c)     Any involuntary lien of any kind or character       attaches    to   any
                Collateral, except for liens for taxes not yet due.


                                                         -5-
 -Doc#   1   142595-




                                                                                  EB-0000-1691)
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 31 of 78




                           (d)      Debtor has given Secured Party any false                 or   misleading
            information or rePresentations-

                            (")     A default or Event of Default occurs under the Note, the Guaranty
            or any other Transaction Document'

                      6.SECURED PARTY'S REMEDIES AFTER DEFAULT. In thc CVENT Of
                                                                                    permitted by
  any default, Secured Party may do any one or more of the following, to the extent
  law:

                            (a)     Declare any Indebtedness immediately due and payable, without
            notice or demand.

                            (b) Enforce the security interest given hereunder pursuant to                 the

            Uniforrn Commercial Code and any other applicable law'

                            (")  Enforce the security interest of Secured Party in any account of
            Debtor maintained with Secured Party by applying such account to the Indebtedness.

                            (d)    Require Debtor to obtain secured Party's prior written consent to
            any sale, lease, agreemenf to sell or lease, or other disposition of any Collateral consisting
            of inventorY.

                            (")     Require Debtor to segregate all collections and proceeds of the
             Collateral so th;; they are capable of identification and deliver daily such collections and
             proceeds to Secured PartY in kind.

                            (0  Require Debtor to direct all account debtors to forward all
             payments and'proceeds of tne Collateral to a post office box under Secured Party's
             exclusive control,

                            (g)      Require Debtor     to assemble the collateral, including the Books
             and Records, an! make    thlm    available to Secured Party at a place designated by Secured
             PartY.

                             (h)  Enter upon the property where any collateral, including any Books
             and Records, aie located and take possession of such Collateral and such Books
                                                                                                and

             Records, and use such property (including any buildings and facilities) and any
                                                                                                            of
             Debtor's equipment, if Secured i'arty deems such use necessary         or advisable  in order  to
                                                                                                   rnarket for
             take possession of, hold, preserve, process, assemble, prepare for sale or    lease,
             sale or lease, sell or lease, or otherwise dispose of, any collateral.

                             (D   Demand and collect any payments on and proceeds of the
              Collateral. In ionnection therewith Debtor irrevocably authorizes Secured Party to
              endorse or sign Debtor's name on all checks, drafts, collections, receipts
                                                                                         and other


                                                         6-
   -Doc# I 142595-




                                                                                  EB-00001
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 32 of 78




             4ocuments, and to take possession of and open the mail addressed to Debtor and remove
             therefrom any payments and proceeds of the Collateral.

                             (j)      Grant extensions and compromise or settle claims with respect to
             the Collateral for less than face value, all without prior notice to Debtor.

                             (k)    Use or transfer any      of   Debtor's rights and interests    in   any
             Intellectual Property now owned or hereafter acquired by Debtor, if Secured Party deems
             such use or transfer necessary or advisable in order to take possession of, hold, preserve,
             process, assemble, prepare for sale or lease, market for sale or lease, sell or lease, or
             otherwise dispose of, any Collateral. Debtor agrees that any such use or transfer shall be
             without any additional consideration to Debtor. As used in this paragraph, "Intellectual
             Property" includes, but is not limited to, all trade secrets, computer software, service
             marks, trademarks, trade names, trade styles, copyrights, patents, applications for any of
             the foregoing, customer lists, working drawings, instructional manuals, and rights in
             processes for technical manufacturing, packaging and labeling, in which Debtor has any
             right or interest, whether by ownership, license, contract or otherwise'

                             0)      Have a receiver appointed by any court of competent jurisdiction
              to take possession of the Collateral. Debtor hereby consents to the appointment of such     a
              receiver and agrees not to oppose any such appointment.

                             (*)      Take such measures as Secured Party may deem necessary or
              advisable to take possession of, hold, preserve, process, assemble, insure, prePare for sale
              or lease, market for sale or lease, sell or lease, or otherwise dispose of, any Collateral,
              and Debtor hereby irrevocably constirurcs and appoints Secured Party as Debtor's
              attorney-in-fact to perform all acts and execute all documents in connection therewith.

                             (n)     Without notice or demand to Debtor, set off and apply against any
              and all of the Indebtedness any and all deposits (general or special, time or demand,
              provisional or final) and any other indebtedness, at any time held or owing by Secured
              Farty or any of Secured Party's agents or affiliates to or for the credit of the account of
              Debtor or any guarantor or endorser of Debtor's Indebtedness.

                             (o) Assign, sell or otherwise dispose of and deliver all or any part of
              the Equity Collateral, at public or private sale or otherwise, either with or without special
              conditions or stipulations, for cash or on credit or tbr future delivery, in such other
              consideration and at such time or times and at such place or places, and upon such terms
              and conditions as shall be commercially reasonable and in accordance with all applicable
              laws.

                             (p)     Exercise any other remedies available to Secured Party at law or in
              equity.

                     The proceeds of any sale, lease or other disposition of the Collateral hereunder
              shall be apptiea first, to the expenses of retaking, holding, storing, processing and


                                                        1
  -Docf   1142595-




                                                                                E8-00001 701
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 33 of 78




             preparing for sale, selling, and the like (including, without limitation, any taxes, fees and
             ottt"r .oitr incurred in connection therewith) of the Collateral, second, to the attorneys'
             fees and expenses, and then to satisfaction of the Indebtedness to the Secured Party (in
             such manner as Secured Party shall elect in its discretion), and to the paymsnt of any
             other amounts required by applicable law.

                      Debtor recognizes that, by reason of certain prohibitions contained in the
              Securities Act of 19j3, as amended (the "1933 Act") and applicable state securities laws,
              Secured Party may be compelled, with respect to any sale of all or any part of the Equity
              Collateral conducied without prior registration or qualification of such Equity Collateral
              under the 1933 Act and/or such state securities laws, to limit purchasers to those who will
              agree, among other things, to acquire the Equity Collateral for their own account, for
              iivestrnent ind not with a view to the distribution or resale thereof' Debtor
              acknowledges that any such private sale may be at prices and on terms less favorable than
                                    a publio sale without such restrictions (inclrrding a puhlic
              those obtainablc through
              offering made pur*uunt to a registration statement under the 1933 Act) and'
              notwiti-standing iuch circumstances, Debtor agrees that any such private sale shall be
              deemed to havi been made in a commerciatly reasonable manner and that Secured Party
              shall have no obligation to engage in public sales and no obligation to delay the sale of
              any Equity Collateral for the period of time necessary to permit the issuer thereof to
              r.girt., it for a form of public sale requiring registration under the 1933 Act or under
              applicable state securitieJlaws, even if such issuer would, or should, agree to so register
              it.

                       For the purpose of enabling Secured Party, during the continuance of an Event of
               Default, to .".rciri rights and remedies under this Section at such time as Secured Party
               shall be lawfully entitied to exercise such rights and remedies, and for no other purpose,
               Debtor hereby grants to Secured Party, to the extent assignable, an irrevocable, non-
               exclusive licinse (exercisable without payment of royalty or other compensation to
               Debtor) to use, license or sublicense any of the Intellectual Property now owned or
               hereafter acquired by Debtor, wherever the same may be located.

                        7.     ENVIRONMENTALMATTERS'

                               (a)     Debtor represents and warrants: (i) it is not in violation of any
               health, safety, or environmental iaw or regulation regarding hazardous substances and
                                                                                                        (ii)
               it is not the subject of any claim, proceeding,  notice,  or other communication   regarding
               hazardous substances. "Hazardous substances" means any substance, material
                                                                                                   or waste
               that is or becOmes designated Or regulated aS "toxic," "hazardous," "pollutant," Or
                                                                                          Or future federal,
                ',contaminant" or a similar designation or regUlation under any current
               state or local law (whether uode. co--on law, statute, regulation          or  otherwise) or
               judicial or administritive interpretation of such, including without limitation petroleum or
                natural gas.

                               (b)    Debtor shall deliver to secured Party, promptly upon receipt,
                copies of all noiices, ordets, or other communications regarding (i) any enforcement


                                                       -8-
   -Doc#   t 142.595^




                                                                                  E8-00001 702
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 34 of 78




           action by any governmental authority relating to health, safety, the environment, or any
           hazardous subitances with regard to Debtor's property, activities, or operations, or (ii)
           any claim against Debtor regarding hazardous substances.

                           (c)      Secured Party and its agents and representatives will have the right
            at any reasonable    time, after giving reasonable notice to Debtor, to enter and visit any
            locations where the Collateral is located for the purposes of observing the Collateral,
            taking and removing environmental samples, and conducting tests. Debtor shall
            reimbiurse Secured Paity on demand for the costs of any such environmental investigation
            and testing. Secured Party will make reasonable efforts during any site visit, observation
            or testing*conducted puriuant to this paragraph to avoid interfering with Debtor's use of
            the Colliteral. Secuied Party is under no duty to observe the Collateral or to conduct
             tests, and any such acts by Secured Party wilt be solely for the purposes of protecting
             Secured Party's security and preserving Secured Party's rights under this Agreement. No
             site visit, observation or testing or any report or findings made as a result thereof
             ("Environmental Report") will (i) result in a waiver of any default of Debtor; (ii)
             inpop any liability on Secured Party; or (iii) be a representation or waranty of any kind
             regarding itt" Cottut"ral (including its condition or value or compliance with any laws) or
             thi nnviionmental Report (including its accuracy or cornpleteness). In the event Secured
             party has a duty or obligation under applicable laws, regulations or other requirements to
             disciose an Environmental Report to Debtor or any other party, Debtor authorizes
             Secured party to make such a disclosure. Secured Party may also disclose an
             Environmental Report to any regulatory authority, and to any other parties as necessary or
              appropriate in Secured Party's judgment. Debtor further understands and agrees that any
              n'r*tbnmental Report or other information regarding a site visit, observation or testing
              that is disclosed to Debtor by Secured Party or its agents and representatives is to be
              evaluated (including any reporting or other disclosure obligations of Debtor) by Debtor
              without advice or assistance from Secured Party.

                            (d)      Debtor will indemnify and hold harmless Secured Party from any
             loss or liability Secured Party incurs in connection with or as a result of this Agreement,
             which directly or indirectly arises out of the use, generation, manufacture, production,
             storage, release, threatened release, discharge, disposal or presence of a hazardous
             subsiance. This indemnity will apply whether the hazardous substance is on, under or
             about Debtor's property or operations or property leased to Debtor. The indemnity
             includes but is not limited to attorneys'fees (including the reasonable estimate of the
             allocated cost of in-house counsel and staff;. The indemnity extends to Secured Party, its
             parent, subsidiaries and all of their directors, officers, employees, agents, successors'
             attorneys and assigns.

                     8.
                 CONSENT TO JURISDICTION. DEBTOR AND SECURED PARTY
  HEREBY AGREE THAT THE FEDERAL COURT OF THE WESTERN DISTRICT OF NEW
  YORK OR, AT THE OPTION OF SECURED PARTY, ANY COURT LOCATED IN THE
   STATE OF NEW YORK SHALL HAVE JURISDICTION TO HEAR AND DETERMINE
   ANY CLAIMS OR DISPUTES BETWEEN DEBTOR AND SECURED PARTY
   PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR ANY OTHER


                                                     -9-
   -Doc* I 142595-




                                                                              EB-00001 703
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 35 of 78




  CAUSE OR DISPUTE WHATSOEVER BETWEEN DEBTOR AND SECURED PARTY OF
  ANY KIND OR NATURE. DEBTOR EXPRESSLY S{IBMITS AND CONSENTS IN
  ADVANCE TO SUCH JURISDICTION IN AhIY ACTION OR PROCEEDING
  COMMENCED IN SUCH COURTS, HEREBY WAIVING PERSONAL SERVICE OF THE
  SUMMONS AND COMPI.AINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN,
  AND AGREEING TIIAT SERVICE OF SUCH SUMMONS AND COMPI,AINT, OR OTHER
  PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL,
  RETURN RECEIPT REQUESTED ADDRESSED TO DEBTOR AT THE ADDRESS OF
  DEBTOR FOR NOTICES SET FORTH HEREIN. SHOULD DEBTOR FAILTO APPEAR OR
  ANSWER ANY SUMMONS, COMPI-A,INT, PROCESS OR PAPERS SO SERVED WITHIN
  THIRTY DAYS AFTER TI{E MAILING THEREOF, tT SHALL BE DEEMED IN DEFAULT
  AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED AGAINST IT AS PRAYED
  FOR IN SUCH SUMMONS, COMPI.A.INT, PROCESS OR PAPERS. THE CHOICE OF
  FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE
  BRINGING OF ANY ACTION BY SECURED PARTY OR THE ENFORCBMENT BY
  SECURED PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
  APPROPRIATE JURISDICTION. FURTHER, DEBTOR HEREBY WAIVES THE RIGHT
  TO ASSERT THE DEFENSE OF FORUM NON CONVENIENS AND THE RIGHT TO
  CHALLENGE THE VENUE OF ANY COURT PROCEEDING.

                   9,
                  WAIVER OF JURY TRIAL DEBTOR AND SECURED PARTY EACH
  WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
  ENFORCE OR DEFEND ANY RIGHTS (A) UNDER THIS AGREEMENT, THE NOTE, TT{E
  GUARANTY OR AIVY TRANSACTION DOCUMENT OR UNDER ANY AMENDMENT,
  INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
  FUTURE BE DELIVERED IN CONNECTION WITH THIS AGREEMENT OR (B) ARISING
  FROM ANY RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR
  ANY TRANSACTION DOCUMENT, AND AGREES THAT ANY SUCH ACTION OR
  PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
  DEBTOR AGREES THAT IT WILL NOT ASSERT ANY CI"AIM AGAINST SECURED
  PARTY OR ANY OTHER PERSON INDEMNIFIED UNDER THIS AGREEMENT ON ANY
  THEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAI-
  OR PUNITIVE DAMAGES.

                   10.    MISCELLANEOUS.

                           (a) Any waiver, express or implied, of any provision hereunder and
            any dclay or failure by Secured Party to enforce any provision shall not preclude Secured
            Party from enforcing any such provision thereafter.

                         (b) Debtor shall, at the request of Secured Party, execute such other
            agreements, documents, instruments, or financing statements in connection with this
            Agreement as Secured Party may reasonably deem necessary.




                                                  -10-
  -Doc# 1142595-




                                                                            EB-00001 704
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 36 of 78




                            (c)   All notes, security agreements, subordination agreements and other
            documents    exetuted by Debtor or furnished to Secured Party in connection with this
            Agreement must be in form and substance satisfactory to Secured Party.

                          (d) This Agreement shall be governed by and construed in accordance
            with the laws of the State of New York, without regard to conflict of laws principles
            which would require the application of tbe laws of a different state.

                            (e) All rights and remedies herein provided are cumulative     and not
             exclusive of any rights or rernedies otherwise provided by law.  Any  single or partial
             exercise of any right or remedy shall not preclude the further exercise thereof or the
             exercise of any other right or remedy.

                             (0     All    terms not defined herein are used as set forth in the Uniform
             Commercial Code as in effect in any applicable    jurisdiction'

                             (g) In the event of any action by Secured Party to enforce this
             Agreement or to protect the security interest of Secured Party in the Collateral, or to take
             po-ssession of, hoid, preserve, process, assemble, insure, prepare for sale or lease, market
             ior sate or lease, sell or lease, or otherwise dispose of, any Collateral, Debtor agrees to
             pay immediately the costs and expenses thereof, together with reasonable attorneys'fees
             ani allocated costs for in-house legal services to the extent permitted by law.

                             (h)     In the event Secured Party seeks to take possession of any or all of
             the Collateral by'judicial process, Debtor hereby irrevocably waives any bonds and any
             surety or securityietating thereto that may be required by applicable law as an incident to
             suchiossession, and *iiurs any demand for possession prior to the commencement of
             any such suit or action.

                             (l)      This Agreement shall constitute a continuing agreement, applying
              to all future as well as existing transactions, whether or not of the character conternplated
              at the date of this Agreement, and if all transactions between Secured Party and Debtor
              shall be closed at any time, shall be equally applicable to any new transactions thereafter.

                             6;      Secured Party's rights hereunder shall inure to the benefit of its
              succossors and assigns. In the event of any assignment or transfer by Secured Party
                                                                                                        of
              any of the Indebtedness or the        Collateral,   Secured  Party thereafter shall be fully
              discharged from any responsibility with respect to the Collateral so assigned or
              transferie6, but Secuiecl Paity shall retain all rights and powers hereby given with respect
              to any of the lndebtednesi or the Collateral not so assigned or transferred. All
              representations, warranties and agreements of Debtor if more than one are
                                                                                              joint and
              several and all shall be binding upon the personal representatives, heirs, successors and

              assigns of Debtor.

                             (k)        Any notice to be given hereunder shall be given in the manner
              prescribed in the Guaranty or the Note, as applicable'


                                                       -11-
  -Docl   I 142595-




                                                                                 EB-00001 705
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 37 of 78




            11. FINAL AGREEMENT. BY SIGNING THIS AGREEMENT EACH
  PARTY REPRESENTS AND AGREES THAT: (A) THIS AGREEMENT REPRESENTS THE
  FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
  MATTER HEREOF, (B) THIS AGREEMENT SUPERSEDES ANY COMMITMENT
  LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND
  CONDITIONS REI"A.TING TO THE SUBJECT MATTER HEREOR UNLESS SUCH
  COMMITMENT LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS
  AND CONDITIONS EXPRESSLY PROVIDES TO THE CONTRARY, (C) TFIERE ARE NO
  UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND (D) THTS
  AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
  CONTEMPORANEOUS,      OR   SUBSEQUENT     ORAL    AGREEMENTS      OR
  UNDERSTANDINGS OF THE PARTIES.




                                   -t2
  -D@il 1142595-




                                                    EB-00001706
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 38 of 78




          IN WITNESS WIIEREOF, the parties executed this Agreement as     of the date first
  written above, intending to create an instrument executed under seal.


                                        EBER BROS.         WINE      AND        LIQUOR
                                        CORPORATION




                                        Title:

                                                 (Seal)

                                        EBER BROS. WINE & LIQUOR METRO, INC.


                                        By:

                                        Titler

                                                 (Seal)




  Accepted




  LESTER EBER




                                         -t3-
  -De#   1142595-




                                                               E8-00001 707
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 39 of 78




                                  Exhibit   A

                             Intellectual Property




  -Doc# I 142595-




                                                     EB-00001 708
      Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 40 of 78



           EtsER tsR. OS"WNNE&LNOU                                     R CORP"
                                       Corporate Office
                95 Allens Creek Rd., Bldg 2 Ste 10, Rochester, New York 14618
                         Fhone: (5S5) 3604240 Fax: (585) 3604217
                                                                                 qr )^'/
                                                                                           i




                                                                                           '32   2-   l'
            t4'
        -/-/"*a >-*
                           -tzT H-*t**
                               ,-/--

_/z                    *JL                                                                       %
Pql--*J                _* zA                                    J                              aJ

                       ffiZLJ
                                       *,    '/,-J        4.l
                                               )*t              -4//-*d
#jr          frr           -u'    --./-'ft->r     ,



                                                          q
                                                          WI
                                                            (/ ?f
                                                            ,Jry{<*^




                                                                       E8-00001 709
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 41 of 78




             E             o                                n                         RP
                                        Corporate Office
              95 Allens Creek Rd., Bldg   2 ste 10, Rochester, New      York   14618
                        phone: (585)    3604240 Far        (585)   360421,
                                                                                  a.U-,L
    Aprir2,?010                                                                  qf r: ) t a- l.*
    Dear Audrey,


    It was good talking to you. As I told you I am writing you to         discuss   with you   the
    financial condition of the company, our capital needs and to oftbr you the opportunity to
    participate in a plan to provide capital to help the business'

    As you know, the family business has experienced significant difficulties over the past
    few years. During that time we have liquidated several businesses and done our lrest to
    meeithe ,ompaoyls financial obligations while operating a financially viable husiness. [t
    hasn't been easy. Over the past few years I have cut my salary by over 5074 and made
    every other cut I believed we could make while retaining a tinancially viable business.

                                           is substantially smaller than the original
    To<lay we have one operating business that
    company. We believl that our Connecticut operation has the potential to be the
    fogridatioo for the renewal of our business. But, our Connecticut business and its parent
    company are facing several financial issues. They both have liquidity issues and in order
    to meet-our tinancia! needs we have looked for outside financial support from severirl
    banks. tmportunely they all have turned down our loan requests'

    As a result of the businesses financial needs, Connecticut's growth opportunities and our
    failrrre to tind a financial institution to provide us with an adequate financial option I
    offered to personally loan the company the capital it needed to meet its proiected
    obligations ihis y"ur.- The amount of the loan is $1.5 million dollars' The loan is secured
    by ihe EBWL and Metro's equity interest in our Connecticut business. The board of
    dlrectors recently approved the loan documents as well as our security arrangement$.

    For the next 30 days   I will offer you the opportunity to participate in the loan. Xf you
    clesire to participatl you would be responsible for funding li3 of any advances t0 the
                                                                                    'Iherefore if
    cclmpany. To dite I have aclvanced the company approximately $500,000.
    you i""id" to participate in the loan you would be required to remit to me approximately
    htOZ,ttOg to reimbuise me for my advances. Future advances would be
                                                                                   in minimum
    incrernents of approximately $50,000     for each of us and could   be done  on    a mu)thiy
    basis.

    I cncourage you to review a copy of the loan documents, which I have attached to this
    letter. Wi havc made substantial progfess but are still in a loss position. Ptease discuss
    this opportunity with your tinancial and legal advisors. If you wish to move forward with
    the loan, please sign the enclosed confidentiality agreement and I will send you the
    company financial statements, Finally, please let mo know if you would like any
    additional information about Eber Connecticut LLC.

   -S+neerel+=-     "f
                    @s
     l,ester Eber
                           .p4-
                           A/-4-'-<1-


                                                                           EB-00001 71 0
      Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 42 of 78




              EBER BR OS. WINE & LIOU OR COR]P.
                                           Corporate Office
                               95 Allens  Creek Rd, Bldg. z Suite ro
                                     Rochester, NewYork 14618
                             Phone: (s8S) g6o-+z4o Fax: (SB5) 36o-4zlr


                                                                          a7a*/ ?, ),, /*
6>/
)/e*-"--

           ilt/   )r.*-a--              .^*-l{-{"-t y*,                         &^ L trJA-




                                                                    E8-00001 71 1
         Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 43 of 78




                      EBER BROS. WINE & LIO UOR CORP.
                                                       Corporate Office
                                          95 Allens Creek Rd, Bldg.   z
                                                                      Suite ro
                                               Rochester, New York 14618
                                        Phone: (SBS)   g6o-+z+o   Fax: (S8S) g6o-4ztt
     .         -*-/
,-rl3-<j;*euar, / t"7
          ,t7     -u!-'
                                 Azz
                                  ti'
                                                 /*"*               etL          .Ln^.
                                                              -,4,** AAZ|
(,J.,-rr(1".r.,   :70,    ).'"t-tc-/!-z++*-,         zzt.*A)-
                                                  sV$A*-G--*/e*8"
                      d,
                       0
                         flAfr- a/g"               /n*t-%*eo4,^,-,                        a!..,-*   A*--




                                                                                  EB-000017'12
         Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 44 of 78




                 EBER BROS. $T/I                   & LIOUO R CORP.
                                          Corporate Office
                               95 Allens Creek          z
                                                Rd, Bldg.     Suite ro
                                     Rochester, New  York  14618
                             Phone: (S8S) g6o-+z+o Fax: (SBS) 36o-4ztt


           o[ r---"--,.*-g*']*-,     #"^*-;",L ryt */--ffi* *"/i*.*
                    p{A/'      /    /-'-- e;f.&,fu' rt "t'n' "-dffi                           ^



']ur'A**                                          W**- u.fr/f'-^.                                 2:-...




.-{*^
                                    ,/        /l!     ,    fi *t-
                      "/"'z
                                                                            I
                                fu/L*a+-.n , V' JLzt4 Vr,-4 /h,                 ']t--'-z-<.


                fu*t/: "fA'-1*"*J
                              FJ A "1^^W.*-A
              "/:*".,"/,;td*t. Hle"fl
//i     p"'--, "L**/M    *A"A oy            a,-4./;^8-*A


                                                 (J
                                                  d-zs-+a.   j
                                                      M



                                                                     EB-00001 13
     Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 45 of 78




                                            NON-DISCLOSURE AGREEMENT

Provider; Eber Bros. Wine atrd Uquor Corporation                                     Date:                Aoril5.2010

Recipient:                 Havs

Purpose lbr Information Disclosure: Ev4luation of a potential loan transaction with Eb.pr Bros. Wine and Liquor Corporation.

           THIS NON-DISCLOSURE AGREEMENT (this "Agreement') is entered into as of the date set forth above by and
between Provider and Recipient.
        Provider intends to provide Recipient with certain financial and/or business information which Provider considers to
be conlidential. Recipient iswilling lo assure Provider that it will receive and hold such inforrnation in confidence and trust,
and use and disclose such information only in support of the purposes for which it is provided. In consideration of the
foregoing and other good and valuable consideration, lhe parties agree as follows;

l.     Definitions.                                                     (c) Recipient shall not disclose or provide the
                                                                      Confidential lnformation to any third party, and may
   1.1."AlTiliate" shall mean (a) any person or entity                only disclose the Confidential lnformation to those
directly or indirectly controlled by, controlling or under            employees, agents and advisors of Recipient who (1) are
common control with a party, and (b) any officer, director,           assigned to participate in the Purpose, (2) have a "need
management employce or trustee of any such entity or a
                                                                      to know" such Confidential Information to enable them
party.
                                                                      to perform their responsibilitics relating to thc Purpose,
     1.2.'.eslildQllialln&tnlqli9!" shall mean all fi nancial,        and (3) are subject to legally binding confidentiality
technical, business, customer, sales, marketing and other             obligations relating to the use and disclosure of such
information including all copies thereof (including,                  Confidential Information at least as restrictive as those
without lirnitation, all agreements, files, books, logs,              contained herein.
charts, records, studies, reports, surveys, schedules, plans,
                                                                      2.2. Exceptions. This Agreement shall not apply to any
rnaps, statistical information, business plans, strategic
                                                                    Confidential Infonnation which:
plans, ideas, projections, and documcntation) which may
be or aiready has been ltrnished or disclosed to Recipient               (a) at the time of disclosure,   is publicly available and
by, or acquired by Recipient directly or indirectly from,             known other than as a result of the fault or breach oi
Provider or Provider's Affiliates. Such term shall also               Recipient;
include all memoranda, notes, reports' and documents                     (b) was righfully in the possession of Recipient prior
relating to Conficlential lnformation, all copies and extracts        to Recipient's receipt of such Confidential Information,
of Confidential Inlbrmation and all computer-generatod                directly or indirectly, from Provider and/or Provider's
studies and data containing Confidential Information                  Affiliates; or
prepared by or for the bsnehl     of Recipient in connection
with canying out any PurPose,                                             (c) is acquired by Recipient from a third party who
                                                                      does not thereby breach an obligation of confidence t<.r
  1.3."Puroose" shall mean the rcason for disclosure of               Provider and/or Provider's Aftiliates and who discloses
Conlidential Intbrmation to Recipient as described above              it to Recipient in good faith.
under "PurErse."
                                                                      2.3. L.egally Required Disclqrsure. Notwithstanding the
2,    Restrictions.                                                 foregoing, Recipient        may disclose Confidential
     2.1. Confidential Information. Except as provided              Inlbrmation to the extent legally required by a final order
herein, during the period required to complete the Purpose          of any court or administrative agency having compctcnt
and for a period oftwo years thereafter:                            jurisdiction, provided that Recipient first notifies Provider
                                                                    and cooperates with Provider to protect the confidentiality
       (a) Recipient    shall receive all        C.onfidential
                                                                    thereofby all means reasonably available.
     lntbrmation in strict confidence and shall take all
     necessary steps to maintain the confidentiality and            3.   Return of Materials. Recipient shall return and
     secrecy of the Confidential Information;                       deliver, or cause to be retumed and delivered, to Provider,
                                                                    all documentation, materials, media, obiects and other
       (b) Recipient may use the Confidential Information           tangible items that contain Confidential Intbrmation
     only for the Purpose and may not use the Confidential          irnmediately upon the completion of the Purpose if no
     Inlbrmatjon for any other purpose rvithout the express         definitive agreement for the Purpose has been reached, or
     written consent of Provider; and
-Docd I 1532-12-



                                                                                          E8-0000't714
     Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 46 of 78




otherwise immediately upon the written request of                       8.    No Waivers. No failure or delay by a party hereto in
Provider. Upon Provider's request, Recipient agrees to                   enforcing any right, power or privilege created hereunder
cefiify it   has completed such requested action.                        shall operate as an implied waiver thereof, nor shall any
                                                                         single or parlial enforcement thereof preclude any other or
4,    Wan'anty Disclaimer. No wananty is made to any                     further enforcement thereof or the enforcement of any
person hereby regarding the accuracy, completeness,                      other right, power or privilege.
tonclition, suitability, or performance   of tbe Confidential
Information.                                                             9.   Assignment. This Agreement shall inure to the
                                                                         benefit of each party and its successors and assigns. To
5.  Remedies. All Confidential Information shall, at all                 the extent Provider discloses, or provides for the disclosure
times and for all purposes, be deemed to have been                       of, Conlidential lnformation of Provider's Affiliate, such
acquired ancl bs held by Recipient in a fiduciary capacity               Affiliate shall be a third-party beneficiary with respect to
and solely lbr the benefit of Provider. It is ageed that the             the confidentiality provisions of this Agreement and shail
unauthorizcd usc or disclosure of any Confidential                       be entitled to enforce such provisions as its interests rnay
Information by Recipient will cause severe and ineparable                warrant.
damage to Provider and/or Provider's Affiliates. In the
event of any violation of this Agreernent, Recipient agrees              10. Notice. Any notice required or perrnitted under this
that Provider shall be authorized and entitled to oblain                 Agreement shall be in witing and delivered by personal
fiom any court of competent jurisdiction preliminary                     delivery, a nationally-re cngnized express courier assuring
and/or permanent injunctive relief, as well as any other                 overnight delivery, confirmed facsimile transmission or
relief permitted by applicable law. Recipient agrees to                  first-class certified   or   registered mail, return receipt
indemnify Provider against any and all losses, damages,                  requested, and will be deemed given (a) upon personal
claims or expenses incurred or suffered by Provider as a                 delivery; (b) one  business day after deposit with the
result of Recipient's breach of this Agreement. In a                     express courier or confirmation of receipt of facsimile; or
dispute arising out of or related to this Agreement, the                 (c) five days aftcr deposit in the mail. Such notice shall bc
prevailing party shall have the right to collect ftom the                sent to the party for which intended at the address set forth
other party its reasonable attorney fees and costs and                   below its signature hereto or at such other address as that
necessary expenditures.                                                  party may specity in writing pursuant to this seclion.

6.  Choice of Law. This Agreement shall be governed by                   11. Severability. In the event that any one or more of the
and construed in accordance wilh the laws of the State of                provisions of this Agreement shall be held invalid, illegal
New York.                                                                or unenforceable in any respect, or the validity, legality
                                                                         and enforc€ability of any one or more of the provisions
7. Entire    Agreeinent. This Agreement contains the                     containcd hcrcin shall be held to be exccssivcly broad as to
entire agreement of the parties regarding the subject matter             duration, activity or subject, such provision shall be
hereof ancl supersedes all other prior agreements, whether               construed by limiting and reducing such provision so as to
written or oral, regarding such subject matter. This                     be enforceable to the maximum extent compatible with
Agreement rnay be changed only by an instrument in                       applicable law.
writing executed bY both Parties.

             IN WTINESS WHEREOF,          the parties have executed this Agreement as of the date first indicated above:


PROVIDER:                                                              RECIPIENT:
Eber Bros. Wine and Liquor Corporation                                 Audrey Hays


 By
 Signature
                     X-L              A                                Signature

                     @ /,rs+tn                      L-Jrn7
 Name (Print)                                                          Name (Print)

                      P r" s.'o/ . ,--/-'
 Title                                                                 Title


                                                                   a
 -Doc,   I 153232-
  Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 47 of 78




                                            NON.DISCLOSURE AGREEMENT

                                                                                       Date:             Anril 5 2010
Provider: EbeI Bros' Wine and Liquor Corporation

Recipient:            Audrey HaYs

purpose tbr Infbrmation Disclosure: Evaluation of a.potential loan hansaction with Eber Bros, Wine and-Liq-uorlorporalon

            THIS NON-DISCLOSURE AGREEMENT (this "Ageement') is entered into as of the date set forth above by anrl
bctween Pmvider and ReciPient.
        provider intends to provide Recipient with certain financial and/or business informalion which Provider considet's k;
be confidcnrial. Recipient is willing to assure Provider that it will teceive and hotd such information in confidencc arrd trur;t,
and use and 6isclose such information only in support of the purposes for which it is provided. In consideratkrrr of thu
foregoing and other good and valuable cnnsideration, the parties agree as follows:

1.      Definitions.                                                      (c) Recipient shall not disclose or providc tnc
                                                                        Confidential Information to any third party, and rnzrrr
   i.1."A$iliate" shall mean (a) any p€rson or entity                   only disclose the Confidential Informatiorr tcr thos;i:
directly or indirectly controlled by, controlling or under              employees, agents and advisors of Rccipient wh<r ( 1) urc
common control with a party, and (b) any officer, director,             assigned to pafticipate in the Purpose, (2) havc a "nec:d
managernent employee or trustee of any such entity or a                 to know" such Confidential Inlbrmation to enable theri
party.                                                                  to perform their responsibilities relating to ttre Purpotii:.
    1.2,   "ConfidgntialInformation" shall mean all financial,          and (3) are subject to legally binding cortfidr:rrtialitt;
technical, business, customer, sales, marketing and other               obligations relating to the use and disclosure ttl sir:ii
information including all copies thereof (including,                    Confidential Information at least as restric:tive as th()sc:
without limitatitln, all agreements, files, boolcs, logs,               contained herein.
charts, records, studies, reporls, survsys' schedules, plans,          2.2. Exceptions. This Agreemcnt shall not apply to :ni/
maps, statistical information, business plans, strategic             Confidential Information which:
plans, ideas, projections, and documentation) which may
bc or already iras been turnished or disclosed to Recipient
                                                                          (a) at the time of disclosure. is publicly availatrle   anci

by. or acquired by Recipient directly or indirectly from,               known other than as a result of thc lhult or llrrraci: o|
Provider or ltovider's Affiliates. Such term shall also                 Recipient;
include all memoranda, notes, reports' and documents                      (b) was rightfully in the possession of Recipicnt prioi
relating to Confidcntial lnformation, all copies and exhacts            to Recipient's receipt of such Confidential Infbnnatitrn,
of Coifidential lnlbrmation and all computer-generatod                  directly or indirectly, from Provider ancl/or Providcr':r
stuclies and rlata containing Confidential Information                  Affiliates; or
prepared by or for the benefit of Recipient in connection
with canying out anY PurPose'
                                                                            (c) is acquired by Recipient from a third party r,vhc,
                                                                        does not thereby breach an obligation of contidence tt'
                  shall mean the reason for disclosure of
     1.3. "Putpo-sr:"                                                   Provider and/or Providsr's Aftiliates and whcr disclol;e.l
Contidential Information to Recipient as described above                it to Recipient in good faith.
under "Purposc."
                                                                       2.3. Irgally Required Disclosure. Notwithstanding the
2.     Restrictions.                                                 foregoing, Recipient may disclose Confidential
     2.l.eordidcotral    !&xma-tion. Except as       provided        Inlbrmation to the extent legally rcquired by a final order
herein, duling the period required to complete the Purpose           of any court or administrative agency having compcteni
                                                                     jurisdiction, provided that Recipient first notifies Provider
and for a period of two years thereafter:
                                                                     and cooperates with Provider to protect the confidcrrtiality'
       (a) Recipient shall receive all Confidential                  thereof by all means reasonably available.
     tntoimarion in strict confidence and shall take all
     necessary steps to maintain the confidentiality and             3.   Return of Materials. Recipient shall rcturn and
     socrccv of the Confidential Information;                        deliver, or cause to be returned and delivercd, to Proviclcr,
                                                                     all documentation, materials, media, objccts and other
        (b) Recipient may use the Conlidential Information           tangible items that contain Confidential lntorrnalrol
     oniy for the Purpose and may not use the Confidential           immediately upon lhe completion of the Purpose il n0
     Intbnnation for any other purpose without the express           definitive agreement for the Purpose has been reachcd, or
     writtcn consenl of Provider; and
 -Docd I l.5i!2112-


                                                                                         E8-00001 71 6
  Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 48 of 78




 otherwise immediately upon the written request of                       E.   No l{aiverr. No failure or delay by a party herero irr
 Provider. Upon Provider's tequest, Recipient agrees to                  enforcing any right, power or privilege created hereunder
 certify it has completed such requested action.                         shall operate as an implied waiver therenf, nor shall anrv
                                                                         single or partial enforccment thereof preclude any other or
 4.  Warranty Disclaimer. No warranty is made to any
                                                                         further enfbrcement thereof or the enforcement of any
 person hereby regarding the accuracy, completeness,
                                                                         other right, power or privilege.
 condition, suitability, or performance   of the Confidential
 lntbrmation.                                                            9.   Assignment. This Agreement shail inure rcr the
                                                                         benefit of each party and its succe.ssors and assigns. To
 5"  Remedies, All Confidential Information shall, at all
                                                                         the extent Provider discloses, or provides for the di.scJosurt
 times and tilr all purposes, be deemed to have been
                                                                         of, Confidential Information of provirler's AftiliaLe. such
 acquired and be held by Recipient in a fiduciary capacity
                                                                         Affiliate shall be a third-party beneliciary with respecr to
 and solely lor the benefit of Provider. It is agreed that the
                                                                         the confidentiality provisions of this Agreement and shail
 unauthorized use or disclosure of any Confidential
                                                                         be entitled to enforce such provisions as irs interests rnay
 Information by Recipient will cause severe and ineparable
                                                                         warrant.
 damage to Provider and/or Provider's Affiliates. In the
 event of any violation of this Agreement, Recipient agrees              10. Notlce. Any notice required or permitted under this
 that Provider shall be authorized and entitled.to obtain                Agreement shall be in writing and delivered lry personal
tiom any court of competent jurivJiction preliminary                     delivery, a nationally-recognizcd express courier assuring
and/or pennanent injunctive rclief, as well as any other                 overnight delivery, confirmed farsimile transmission or
relief permitted by applicable law. Recipient agrees to                  first-class certified   or   registcred mail, return receipt
indemnify Provider against any and all losses, damages,                  requested, and   will be deemed given (a) upon       personal
claims or expenries incuned or suffered by hovider as a                  delivery; (b) one business day aftcr deposit with tlri
resu.tt of Recipient's breach of this Agreement. In a                    express courier or confirmation of receipt of lacsimile; or
dispute arising out of or related to lhis Agreement, the                 (.c) five days after deposit in the mail. Such notice shait be
prevailing party shall have the right to collect frorn the               sent to the party for which intended at the address set ,bith
other party its reasonable attorney fees and costs and                  below its sigrrature hereto or at such other address a$ thai
necessary expenditures,                                                 party may specily in writing pursuant to this secrion. '
6.  Choice of Lew. This Agreement shall be govemed by                    ll.Severability. In the event that any one or morc of the
and construed in accordance with the laws of the State of               provisions of this Agreement shall be hekj invalicl, illegz.l
New York,                                                               or unenforceable in any respect, or the validity, legaliry
                                                                        and enforceability of any one or more of the provisions
7.   Entire Agreement. This Agreement contains the
                                                                        contained herein shall be held to be exccssively broad as rc
entire agrcement of the parties regarding the subject matter
                                                                        duration, activity or subject, such provision shall bc
hereof and supersedas all other prior agreements, whether
                                                                        construed by limiting and rcducing such provision so as to
written or oral, regarding such subject matter. This
                                                                        be enforceablc to the maximum extent compatible with
Agrecnrent may be changed only by an instrument in
                                                                        applicable law.
writing ex€cuted by both parties.

             IN WITNESS WHEREOF,       the parties have executed this Agreement as of the date first indicated above:

PROVIDER:                                                             RECIPIENT:
Eber Bros. Wine and Liquor Corporation                                Audrey Hays


By:
Signaturc
                     4-*      {2,*                                    By
                                                                      Sigrature

                     @ l,rsjirc F/rg
Name (Print)                                                          Name (Print)

                     F ru s.'ol , *f
Title                                                                 Tille


                                                                 ",

-Doci/ I l-5l2.ll-


                                                                                           E8-00001 71 7
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 49 of 78




                                               GUARANTY


          THIS GUARANTY is executed as of          2070 by EBER BROS. WINE
  AND LIqUOR CORPORATION ("Porent" or the "Guarantor") in favor of LESTER EBER
                                              -,
  (the "[,ender").

                      I.                  - valuable consideration, Guarantor
                            THE GUARANTY. For                                                     hereby
  unconditionally guarantees and promises to pay promptly to lrnder, or order, in lawful money of
  the United Staies, any and all Indebtedness to I-ender when due, whether at stated matirrity, upon
  accelerationor otherwise, and at all times thereafter. This Guaranty is cumulative and does not
  supersede any other outstanding guaranties, and the liability of Guarantor under this Guaranty
                                                                                                 is

  extlusive of Guarantor's liability under any othcr guaranties signed by Guarantor.

                      2.     DEFINITIONS,

                             (a)    "Borrower" shall mean Eber Bros. wine & Liquor Metro, Inc.,        a

              New York corporation.

                             o)     "Indebtedness"
                             -florrower                shall mean any and all debts, liabilities, and
              obligations of               and Guarantor to lrnder arising under the Transaction
              Doc-uments, now or hereafter existing, whether voluntary or involuntary and however
              arising, whether direct or indirect or acquired by Lender by assignment, succession, or
              otheriise, whether due or not due, absolute or contingent, liquidated or unliquidated,
              determined or undetermined, held or to be held by Irnder for its own account or as agent
              for another or others, whether Borrower or Guarantor may be liable individually or
              jointly
              -or      with others, whether recovery upon such debts,.liabilities, and obligations may be
                   hereafter become barred by any statute of limitations, and whether such debts,
              liabilities, and obligations may be or hereafter become otherwise unenforceable.
              Indebtedness includes, without limitation, any and all obligations of Borrower and
               Guarantor to l-ender for reasonable attorneys'fees and all other costs and expenses
               incurred by Lrnder in the collection or enforcement of any debts, liabilities, and
               obligations of Borrower and Guarantor to lrnder'

                              (c)   "Note" means that certain Line of Credit Note dated as of
                               executed by Borrower in favor of the Secured Party in the maximum
               p""ctp"t          of $1,500,000, as amended, restated, supplemented or otherwise
                         "m"*t
               modified from time to time.

                              (d)    "Security Agreement" means the Security Agreernent dated as of
              the date hereof executed by the Borrower and Guarantor in favor of [-ender, as amended,
              restated, supplemented or otherwise modified from time to time.

                              (e)    "Transaction Documents" means the Note, the Guaranty and each
               other document, instrument and agreement executed in connection therewith'




   -Doci   1142695-




                                                                             -EB-000017'lB
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 50 of 78




         Capitalized terms used but not defined herein have the meanings given such terms in the
  Note or the Guaranty, as applicable.

                    3. OBLIGATIONS INDEPENDENT. The obligations of Guarantor are
  independent      of the obligations of Borrower or any other
                                                          guarantor, and a separate action or
  aclions may be brought and prosecuted against Guarantor whether action is brought against
  Borrower or any other guarantor or whether Borrower or any other guarantor be joined in any
  such aclion or actions. Anyone executing this Guaranty shall be bound by its terms without
  regard to execution by anyone else.

                    4.     RIGHTS OF LENDER. Guarantor authorizes Lender, without notice or
  demand and without affecting its liability hereunder, from time to time to:

                           (a)    make additional advances        on the Indebtedness or       renew,
            compromise, extend, accelerate, or otherwise change the time for payment, or otherwise
            change the terms, of the Indebtedness or any part thereof, including increase or decrease
            of the rate of interest thereon, or otherwise change the terms of any Transaction
            Documents;

                           (b) receive and hold security for the payment of this Guaranty or any
            Indebtedness and exchange, enforce, waive, release, fail to perfect, sell, or otherwise
            dispose of any such security;

                           (c)    apply such security and direct the order or manner of sale thereof
            as Lender in its discretion may determine; and

                           (d)    release   or substitute any guarantor or any one or more of     any
            endorsers or other guarantors of any of the Indebtedness.

                    5.    GUARANTY TO BE ABSOLUTE. Guarantor agrees that untii the
  Indebtedness has been paid in   full and any comrnitments of I*nder or facilities provided by lender
  with respect to the Indebtedness have been terminated, Guarantor shall not be released by or
  because of the taking, or failure to take, any action that might in any manner or to any extent vary
  the risks of Guarantor under this Guaranty or that, but for this paragraph, might discharge or
  otherwise reducc, limit, or modify Guarantor's obligations under this Guaranty. Guarantor waives
  and surrenders any defense to any liability under this Guaranty based upon any such action,
  including but not limited to any action of lrnder described in the immediately preceding paragraph
  of this Guaranty. It is the express intent of Guarantor that Guarantor's obligations rurder this
  Guaranty are and shall be absolute and unconditional.




                                                    2
  -Docn 1142695-




                                                                           E8-00001 71   I
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 51 of 78




                    6,      GUARANTOR'S WAIVERS OF CERTAIN RIGHTS AND CERTAIN
  DEFENSES. Guarantor waives:

                            (a)   any right to require lrnder to proceed against Borrower or any
            other Cuarantor, proceed against or exhaust any security for the Indebtedness, or pursue
            any other remedy in Lender's power whatsoever;

                           (b) any defense arising by reason of any disability or other defense of
            Borrower, or the cessation from any cause whatsoever of the liability of Borrower;

                            (c)    any defense based on any claim that Guarantor's obligations
            exceed or are more burdensome than those of Borrower or any other Guarantor; and

                            (d)    the benefit   of any statute of   limitations affecting Guarantor's
            liability hereunder.

  No provision or waiver in this Guaranty shall be construed as limiting the generality of any other
  waiver contained in this Guaranty.

                    7.  WAIVER OF SUBROGATION. Guarantor forever waives to the extent
  permitted by applicable law any right of subrogation, reimbursement, indemnification, and
  contribution (contractual, statutory, or otherwise) including, without limitation, any claim or
  right of subrogation under the Bankruptcy Code (Title L1, United States Code) or any successor
  statute (the "Bankruptcy Code"), arising from the existence or performance of this Guaranty,
  and Guarantor waives to the extent permitted by applicable law any right to enforce any remedy
  that Lender now has or may hereafter have against Borrower or any other Guarantor, and waives
  any benefit ol, and any right to participate in, any security now or hereafter held by I-ender.

                    8.  WAIVER OF NOTICES. Guarantor waives all presentments, demands
  for performance, notices of nonperfonnance, protests, notices of protest, notices of dishonor,
  notices of intent to accelerate, notices of acceleration, notices of any suit or any other action
  against Borrower or any other person, any other notices to any party liable on any Transaction
  Document, notices of acceptance of this Guaranty, notices of the existence, creation, or incurring
  of new or additional Indebtedness to which this Guaranty applies or any other Indebtedness of
  Borrower to Irnder, and notices of any fact that might increase Guarantor's risk.

                    9.      SECURITY. To sscure all         of   Guarantor's obligations hereunder,
  Guarantor assigns and grants to lrnder a security interest in all moneys, securities, and other
  property of Guarantor now or hereafter in the possession of Lender and all proceeds thereof.
  Upon default or breach of any of Guarantor's obligations to I-ender, Irnder may apply any of the
  foregoing to reduce the Indebtedness, and may foreclose any collateral as provided in the
  Uniform Commercial Code as in effect in any applicable jurisdiction and in any security
  agreements between Irnder and Guarantor.

                    10.   SUBORDINATION. Any obligations of Borrower to Guarantor, now or
  hereafter existing are hereby subordinated to the Indebtedness. In addition to Guarantor's waiver



                                                     -t
  -Doc# 1142695-



                                                                             EB-00001 720
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 52 of 78




 of any right of subrogation  as set forth in this Guaranty with respect to any obligations of
 Borrower to Guarantor as subrogee of I-ender, Guarantor agrees that, if Irnder so requests,
 Guarantor shall not demand, take, or receive frorn Borrower, by setoff or in any other manner,
 payment of any other obligations of Borrower to Guarantor until the Indebtedness has been paid
 in full and any commitments of Lender or facilities provided by Lender with respect to the
  lndebtedness have been terminated. If any payments are received by Guarantor in violation of
  such waiver or agreement, such payments shall be received by Guarantor as trustee for lrnder
  and shall be paid over to lrnder on account of the Indebtedness, but without reducing or
  affecting in any manner the liability of Guarantor under the other provisions of this Guaranty.
  Any security interest, lien, or other encumbrance that Guarantor may now or hereafter have on
  any property     Borrower is hereby subordinated to any security interest, lien, or other
                   of
  encumbrance that Irnder may have on any such property.

                   11.     REVOCATION OF GUARANTY.


           tof urure,,u,,,f/ion,H:f ffi :ll#1,?i'TJ:H,11l:Yr:fi il"?fJ:il1il"#ffi :
           at the address for notices provided herein or at such other address as may have been
           provided to Guarantor by Irnder, of written notice of revocation. Revocation shall not
           affect any of Guarantor's obligations or l.ender's rights with respect to transactions
           committed or entered into prior to l-ender's receipt of such notice, regardless of whether
           or not the Indebtedness related to such transactionso before or after revocation, has been
           incurred, renewed, compromised, extended, accelerated, or otherwise changed as to any
           of its terms, including time for payment or increase or decrease of the rate of interest
           thereon, and regardless of any other act or omission of Irnder authorized hereunder.
           Revocation by Guarantor shall not affect any obligations of any other guarantor.

                           (b)    Guarantor acknowledges and agrees that this Guaranty rnay be
            revoked only in accordance with the foregoing provisions of this paragraph and shall not
            be revoked simply as a result of any change in name, location, or composition or
            structure of Borrower, the dissolution of Borrower, or the termination, increase, decrease,
            or other change of any personnel or owners of Borrower.

                    IZ.  REINSTATEMENT OF GUARANTY. If this Guaranty is revoked,
  returned, or canceled, and subsequently any payment or transfer of any interest in property by
  Borrower or Guarantor to l,ender is rescinded or must be returned by l-ender to Borrower or
  Guarantor, this Guaranty shall be reinstated with respect to any such payment or transfer,
  regardless of any such prior revocation, return, or cancellation.

                    13. STAY OF ACCELERATION. In the event that acceleration of the time
  for payment of any of the Indebtedness is stayed upon the insolvency, bankruptcy, or
  reorganization of Borrower or otherwise, all such Indebtedness guaranteed by Guarantor shall
  nonetheless be payable by Guarantor immediately if requested by I-ender.




                                                   -4-
  -Doc# 1142695-



                                                                             EB-00001 721
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 53 of 78




                    1.4.
                       NO SETOFF OR DEDUCTIONS; TAXES. All payments made by
  Guarantor hereunder will be to I-ender at its designated address, in immediately available funds
  and shall be made.without setoff, counterclaim, or other defense. All such payments will be
  made free and clear of, and without deduction or withholding for, any present or future taxes,
  levies, imposts, duties, fees, assessments or other charges of whatever nature now or hereafter
  imposed by any jurisdiction (other than the United States) or by any political subdivision or
  taxing authority thereof or therein (other than of the United States) with respect to such payments
  (but excluding, any tax imposed by any jurisdiction or by any political subdivision or taxing
  authority thereof or therein measured by or based on the net income or net profits of l-ender) (all
  such non-excluded taxes, levies, imposts, duties, fees, assessments or other charges being
  referred to collectively as "Taxes"). If any Taxes are so levied or imposed, Guarantor agrees to
  pay the full amount of such Taxes, and such additional amounts as may be necessary so that
  every payment of all amounts due under this Guaranty after withholding or deduction for or on
  account of any Taxes, will not be less than the amount provided for herein. Guarantor will
  furnish to l-ender as promptly as possible after the date the payment of any Taxes is due pursuant
  to applicable law certified copies of tax receipts evidencing such payment by Guarantor.

                    15. INFORMATION RELATING TO BORROWER. Guarantor
  acknowledges and agrees that it has rnade such independent examination, review, and
  investigation of the Transaction Documents as Guarantor deems necessary and appropriate,
  including, without limitation, any covenants pertaining to Guarantor contained therein, and shall
  have sole responsibility to obtain from Borrower any information required by Guarantor about
  any modifications thereto. Guarantor further acknowledges and agrees that it shall have the sole
  responsibility for, and has adequate means of, obtaining from Borrower such information
  concerning Borrower's financial condition or business operations as Guarantor may require, and
  that knder has no duty, and Guarantor is not relying on lrnder, at any time to disclose to
  Guarantor any information relating to the business operations or financial condition of Borrower.

                  16. BORROWER'S AUTHORIZATION. It is not necessary for l-ender to
  inquire into the powers of Borrower or of the officers, directors, partners, members, managers, or
  agents acting or purporting to act on its behalf, and any Indebtedness made or created in reliance
  upon the professed exercise of such powers shall be guaranteed hereunder, subject to any
  limitations on Guarantor's liability set forth herein.

                 I7. REMEDIES. If Guarantor fails to fulfill its duty to pay all Indebtedness
  guaranteed hereunder, Lender shall have all of the remedies of a creditor and, to the extent
  applicable, of a secured party, under all applicable [aw, Without limiting the foregoing to the
  extent permitted by law, Irnder may, at its option and without notice or demand:

                            (a)     declare any Indebtedness due and payable at once;

                            (b)     take possession    of any collateral pledged by         Borrower or
             Guarantor, wherever located, and sell, resell, assign, transfer, and deliver all or any part
             of the collateral at any public or private sale or otherwise dispose of any or all of the
             collateral in its then condition, for cash or on credit or for future delivery, and in
             connection therewith l-ender may impose reasonable conditions upon any such sale,



                                                      5
  -Doct t 142695-



                                                                              EB-00001722
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 54 of 78




          Further, lrnder, unless prohibited by law the provisions of which cannot be waived, may
          purchase all or any part of the collateral to be sold, free from and discharged of all trusts,
          tluims, rights of redemption and equities of Borrower or Guarantor whatsoever.
          Guarantor acknowledges and agrees that the sale of any collateral through any nationally
           recognized broker-dealer, investment banker, or any other method common in the
           sr"uiiti"r industry shall be deemed a commercially reasonable sale under the Uniform
           Commercial Code or any other equivalent statute or federal law, and expressly waives
           notice thereof except as provided herein; and

                           (c)   set off against any or all liabilities of Guarantor all money owed by
           lrnder or any of its agents or affiliates in any capacity to Guarantor, whether or not due,
           and also set off against all other liabilities of Guarantor to lrnder all money owed by
           Irnder in any capacity to Guarantor. If exercised by lrnder, Irnder shall be deemed to
           have exercised such right of setoff and to have made a charge against any such money
           immediately upon the occurrence of such default although made or entered on the books
           subsequent thereto.

                    18.  NOTICES. Any notice, demand, request, waiver or other communication
  required by any provision of this Guaranty shall be in writing and may be delivered by personal
  service, sent by iacsimile with confirmation of receipt, sent by a nationally recognized overnight
  delivery services or sent by registered or certified mail, return receipt requested, with postage
  thereon fully repaid. All such communications shall be addressed as follows:

             To    Guarantor:                     Eber Bros. Wine And Liquor Corporation
                                                  95 Allens Creek Rd.
                                                  Bldg.2 Suite 10
                                                  Rochester, New    York 14618
                                                  Attn:
                                                  Facsimile:

             To Irnder:                           Lester Eber
                                                  95 Allens Creek Rd.
                                                   B,ldg.Z Suite L0
                                                   Rochester, New York 14618
                                                  Attn:
                                                   Facsimile:




  Notices sent by (a) first class mail shall be deemed delivered on the earlier of actual receipt or on
  the fourth business day after deposit in the U.S. mail, postage prepaid, (b) overnight courier shall
  be deemed delivered on the next business day, and (c) telecopy shall be deemed delivered when
  transmitted.

                     tg. SUCCESSORS AND ASSIGNS. This Guaranty (a) binds Guarantor and
  Guarantor's successors and assigns, provided that Guarantor may not assign its rights or
  obtigations under this Guaranty without the prior written consent of Londer, and (b) inures to the


                                                   -6-
  -Doct 1142695-



                                                                              EB-00001723
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 55 of 78




  benefit of l-ender and lender's indorsees, successors, and assigns. I-ender may, without notice to
  Guarantor and without affecting Guarantor's obligations hereunder, sell, assign, grant
  participations in, or otherwise transfer to any other person, firm, or corporation the Indebtedness
  and this Guaranty, in whole or in part. Guarantor agrees that l.ender may disclose to any
  assignee or purchaser, or any prospective assignee or purchaser, of all or part of the Indebtedness
  any and all information in lrnder's possession concerning Guarantor, this Guaranty, and any
  security for this Guaranty.

                   20.   AMENDMENTS, WAIVERS, AND SEVERABILITY, No provision of
  this Guaranty may be amended or waived except in writing. No failure by lrnder to exercise,
  and no delay in exercising, any of its rights, remedies, or powers shall operate as a waiver
  thereof, and no single or partial exercise of any such right, remedy, or power shall preclude any
  othcr or further exercise thereof or the exercise of any other right, remedy, or power. The
  unenforceability or invalidity of any provision of this Guaranty shall not affect the enforceability
  or validity of any other provision of this Guaranty.

                   2I.  COSTS AND EXPENSES. Guarantor agrees to pay all reasonable
  attorneys'fees to the extent permitted by applicable law, and all other costs and expenses that
  may be incurred by Lender (a) in the enforcement of this Guaranty or (b) in the preservation,
  protection, or enforcement of any rights of Lender in any case commenced by or against
  Guarantor or Borrower under the Bankruptcy Code.

                   22.   GOVERNING LAW AND JURISDICTION. This Agreement shall be
  governed by and construed in accordance with the laws of the State of New York, without regard
  to conflict of laws principles which would require the application of the laws of a different state.

            23. CONSENT TO JURISDICTION. GUARANTOR, AND I,ENDER BY
  ACCEPTING THIS GUARANTY, HEREBY AGREE THAT THE FEDERAL COURT OF
  THE WESTERN DISTRICT OF NEW YORK OR, AT THE OPTION OF LENDER, ANY
  COURT LOCATED IN THE STATE OF NEW YORK STIALL }IAVE JURISDICTION TO
  HEAR AND DETERMINE ANY CI,AIMS OR DISPUTES BETWEEN GUARANTOR AND
  LENDER PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR ANY
  OTHER CAUSE OR DISPUTE WHATSOEVER BETWEEN GUARANTOR AND LENDER
  OF ANY KIND OR NATURE. GUARANTOR EXPRESSLY SUBMITS AND CONSENTS
  IN ADVANCE TO SUCH JURISDICTION IN AI'[Y ACTION OR PROCEEDING
  COMMENCED IN SUCH COURTS, HEREBY WAIVING PERSONAL SERVICE OF THE
  SUMMONS AND COMPIAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN,
  AND AGREEING THAT SERVICE OF SUCH SUMMONS AND COMPI-AINT, OR OTHER
  PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL,
  RETURN RECEIPT REQUESTED ADDRESSED TO GUARANTOR AT TTIE ADDRESS OF
  GUARANTOR FOR NOTICES SET FORTH HEREIN. SHOULD GUARANTOR FAIL TO
  APPEAR OR ANSWER ANY SUMMONS, COMPIA]NT, PROCESS OR PAPERS SO
  SERVED WITHIN THIRTY DAYS AFTER THE MAILING THEREOF, IT SHALL BE
  DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED
  AGAINST IT AS PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR
  PAPERS. THE CHOICE OF FORUM SET FORT}I IN THIS SECTION SFIALL NOT BE
  DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY LENDER OR THE

                                                  -7   -
  -Doc# 1142695-



                                                                            EB-OOOO1724
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 56 of 78




 ENFORCEMENT BY LENDER OF ANY JUDGMENT OBTAINED IN SUCH
                                                           FORUM IN
 ANY OTHER APPROPRIATE JURISDICTION. FURTHER, GUARANTOR HEREBY
                                                                AND
 WAIVES THE RIGHT TO ASSERT THE DEFENSE OF FORUM NON CONVENIENS
 THE RTGHT TO CHALLENGE THE VENUE OF ANY COURT PROCEEDING.

                   WAIVER OF JURY TRIAL. GUARANTOR AND LENDER EACH
                         24.
                                                            PROCEEDTNG TO
  WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
  ENFORCE OR DEFEND ANY RIGI{TS (A) UNDER THIS AGREEMENT OR
                                                                      ANY
  TRANSACTION DOCUMENT OR UNDER ANY AMENDMENT, INSTRUMENT'
  DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE
                                                                        BE
  DELIVERED IN CONNECTION WITH   THIS AGREEMENT   OR (B) ARISING FROM ANY
  REI-ATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND
                                                                   AGREES
  THAT ANY SUCH ACTION OR PROCEEDING WILL   BE TRIED  BEFORE  A COURT AND
  NOT BEFORE A JURY. GUARANTOR AGREES THAT       IT WILL  NOT  ASSERT ANY
  CI-A.IM AGAINST LENDER OR ANY OTHER PERSON     INDEMNIFIED   UNDER  THIS
  AGREEMENT ON ANY THEORY OF LTABILITY FOR SPECIAL, INDIRECT'
  CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES.

                         25. LIMITATION ON GUARANTOR LIABILITY.
                         (a) It is the intent of Guarantor and lrnder that Guarantor's maximum
                 liability trereunder shall be (and shall not be in excess of):

                                 (i)     (*)   in a Proceeding commenced by or against Guarantor under
                                 inr n.ni.ptcy Code on or within one year from the date on which any of
                                 the Indebtedness is incurred, the maxirnum amount which would not
                                 otherwise cause the Indebtedness (or any other obligations of Guarantor to
                                 I-ender) to be avoidable or unenforceable against Guarantor under (A)
                                 Section 548 of the Bankruptcy Code or (B) any state tiaudulent transfer or
                                 fraudulent conveyance act or statute applied in such case or proceeding by
                                 virtue of Section 544 of. the Bankruptcy Code; or

                                         (y)inaProceedingcommencedbyoragainstGuarantorunder
                                 the Bani<ruptcy Code subsequent to one year from the date on which any
                                 of the Indebtedness is incuffEd, the maximum amount which would not
                                 othenvise cause the Indebtedness (or any other obligations of Guarantor to
                                 Lrnder) to be avoidable or unenforceable against Guarantor under any
                                 state fraudulent transfer or fraudulent conveyance act or statute applied in
                                 any such case or proceeding by virtue of Section 544 of the Bankruptcy
                                 Code; or

                                         (z)    in a Proceeding commenced by or against Guarantor under
                                 any law, statute or regulation other than the Bankruptcy code (including,
                                 wiihout limitation, any other bankruptcy, reorganization, arrangement,
                                 moratorium, readjustment of debt, dissolution, liquidation or similar
                                 debtor relief lawi), the maximum amount which would not otherwise


                                                            -8-
   -Doc#   I   142695-




                                                                                   EB-00001725
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 57 of 78




                            cause the Indebtedness (or any other obligations of Guarantor to lcnder)
                            to be avoidable or unenforceable against Guarantor under such law, statule
                            or regulation including, without limitation, any state fraudulent transfer or
                            fraudulent conveyance act      or   statute applied   in any such case or
                            proceeding.

             The substantive laws under which the possible avoidance or unenforceability of the
             Indebtedness (or any other obligations of Guarantor to lender) shall be determined in any
             such case or proceeding shall hereinafter be referred to as the "Avoidance Provisions."

                             (ii) To the end set forth in Section 25(a)(i), but only to the extent that
                     the Indebtedness would otherwise be subject to avoidance under the Avoidance
                     Provisions, if Guarantor is not deemed to have received valuable consideration,
                     fair value or reasonably equivalent value for the Indebtedness, or if the
                     Indebtedness would render Guarantor insolvent, or leave Guarantor with an
                     unreasonably small capital to conduct its business, or cause Guarantor to have
                     incurred debts (or to have intended to have incurred debts) beyond its ability to
                     pay such debts as they mature, in each case as of the time any of the Indebtedness
                     are deemed to have been incurred under the Avoidance Provisions, the maximum
                     Indebtedness for which Guarantor shall be liable hereunder shall be reduced to
                     that arnount which, after giving effect thereto, would not cause the Indebtedness
                     (or any other obligations of Guarantor to Irnder), as so reduced, to be subject to
                     avoidance under the Avoidance Provisions.

                            (iii)   This Section 25(a) shall be applicable only in connection with     a
                     Proceeding brought by or against Guarantor and is intended solely to preserve the
                     rights of lrnder hereunder to the maximum extent that would not cause the
                     Indebtedness of Guarantor to be subject to avoidance under the Avoidance
                     Provisions in connection with any such Proceeding. Neither Guarantor nor any
                     other person or entity shall have any right or claim under this Section 25(a)
                     against Lender that would not otherwise be available to Guarantor or such other
                     person or entity outside of any Proceeding.

  For the pulposes of the this Section, "Proceeding" means any of the following: (a) the Borrower
  or Guarantor shall comrnence a voluntary cass concerning itself under the Bankruptcy Code or
  any other applicable bankruptcy laws; (b) any involuntary case is commenced against the
  Borrower or Guarantor; or a custodian (as defined in the Bankruptcy Code or any other
  applicable bankruptcy laws) is appointed for, or takes charge of, all or any substantial part of the
  property of the Borrower or Guarantor; (c) the Borrower or Guarantor commences any other
  proceedings under any reorganization arrangement, adjustment of debt, relief of debtor,
  dissolution, insolvency or liquidation or similar law of any jurisdiction whether now or hereafter
  in effect relating to the Borrower or Guarantor, or any such proceeding is commenced against the
  Borrower or Guarantor, or the Borrower or Guarantor is adjudicated insolvent or bankrupt; (d)
  any order of relief or other order approving any such case or proceeding is entered; (e) the
  Borrower or Guarantor suffers any appointment of any custodian or the like for it or any
  substantial part of its property; (f; the Borrower or Guarantor makes a general assignment for the



                                                      9
  -Doc# t I'12695-



                                                                              E8-00001 726
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 58 of 78




  benefit of creditors; (g) the Borrower or Guarantor shall fail to pay, or shall state that it is unable
  to pay, or shall be unable to pay, its debts generally as they become due; (h) the Borrower or
  Guarantor shall call a meeting of its creditors with a view to arranging a composition or
  adjustment of its debts; (i) the Borrower or Guarantor shall by any act or failure to act indicate its
  consent to, approval of or acquiescence in any of the foregoing; or (i) uny corporate action shall
  be taken by the Borrower or Guarantor for the purpose of effecting any of the foregoing,

             26, FINAL AGREEMENT. BY SIGNING THIS GUARANTY EACH
  PARTY REPRESENTS AND AGREES THAT: (A) THIS GUARANTY REPRESENTS THE
  FINAL AGREEMENT BETWEEN PARTIES WITH RESPECT TO THE SUBJECT MATTER
  HEREOF, (B) THIS GUARANTY SUPERSEDES ANY COMMITMENT LETTER, TERM
  SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS REI-ATING TO
  THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM
  SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY
  pRovIDES TO THE CONTRARY, (C) TI{ERE ARE NO UNWRITTEN ORAL
  AGREEMENTS BETWEEN THE PARTIES, AND (D) THIS GUARANTY MAY NOT BE
  CONTRADICTED BY EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR
  SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OFTHE PARTIES.




                                    ISIGNATURES NEXT PAGE]




                                                  -10-
  -Doc# I 142695-




                                                                             EB-00001 727
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 59 of 78




               IN WITNESS WHEROF, the parties have executed this Agreement   as   of the date first set
 forth above.

                                               EBER BROS. WINE AI{D                        LIQUOR
                                               CORPORATION


                                               By:

                                               Title:

                                                        (Seal)




  LESTER EBER




                                                 -11-
  -Doc#   1   14269.5-




                                                                        EB-IJUUUl /ZU
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 60 of 78




                                           SBCURITY AGREEMENT


        THIS SECURITY AGREEMENT (this "Agreement") is made and entered into as of
                  _, 2010 by EBER BROS. WINE AND LIQUOR CORPORATION
  ("Parent") and EBER BROS. WINE & LIQUOR METRO' INC. ("Metro"; Parent and
  Metro, individually and collectively, "Debtor") in favor      of LESTER EBER ("Secured Party").

                      1.  TIIE SECURITY. Debtor hereby assigns and grants to Secured Party a
  security interest in the following described property now owned or hereafter acquired by Debtor
  ("Collateral"):

                             (a)      All accounts, contract rights, chattel paper, instruments, deposit
             accounts, letter of credit rights, payment intangibles and general intangibles, including all
             amounts due to Debtor from a factor; and all returned or repossessed goods which, on
             sale or lease, resulted in an account or chattel paper.

                             (b)     All inventory, including all rnaterials, work in process   and finished
             goods.

                             (c) All       machinery, furniture, fixtures and other equipment      of every
             type now owned or hereafter acquired by Debtor.

                            (d) All of Debtor's deposit accounts. The Collateral shall include any
             renewals or rollovers of the deposit accounts, any successor accounts, and any general
             intangibles and choses in action arising therefrom or related thereto.

                             (.)     All instruments, notes, chattel paper, documents, certificates of
             deposit, securities and investment property of every type. The Collateral shall include all
             liens, security agreements, leases and other contracts securing or otherwise relating to the
             foregoing.

                            (0 All general intangibles, including, but not limited to, (i) all patents,
             and     unpatented or unpatentable inventions; (ii) all trademarks, service marks, and
                    all
             trade names; (iii) all copyrights and literary rights; (iv) all computer soflware programs;
             (v) all mask works of semiconductor chip products; (vi) all trade secrets, proprietary
             information, customer lists, manufacturing, engineering and production plans, drawings.
             specifications, processes and systems. The Collateral shall include all good will
             connected with or symbolized by any of such general intangibles; all contract rights,
             documents, applications, Iicenses, materials and other matters related to such general
             intangibles;   all   tangible property embodying     ot   incorporating any such general
             intangibles; and all chattel paper and instruments relating to such general intangibles.

                            (g) The shares of common stock and preferred stock, or partnership,
             membership and other ownership interests, now or hereafter owned by Debtor, including,
             without limitation, any membership interest in Eber-Connecticut, LLC now or hereafter



  -Doc# 114259.5-




                                                                                EB-00001
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 61 of 78




                owned, directly or indirectly, by Metro and Parent and any ownership interests in Metro
                                                                    o'Pledged Equity"), and all
                now or hereafter owned by Parent (collectively, the
                certificates evidencing the same, together with, in each case, all shares, securities, monies
                or property representing a dividend on any of the Pledged Equity, or representing a
                OistriUution or return of capital upon or in respect of the Pledged Equity, or resulting from
                a split up, revision, reclassification or other Iike change of the Pledged Equity          or
                otherwise received in exchange therefor, and any subscription warrants, rights or options
                issued to the holders of, or otherwise in respect of, the Pledged Equity (the Pledged
                Equity, together with all other certificates, shares, securities, properties, ownership
                interests, or moneys, dividends, distributions, returns of capital subscription, warrants,
                rights or options as may from time to time be pledged hereunder pursuant to this clause
                being herein collectively called the "Equity Collateral").

                               (h) All negotiable and nonnegotiable documents of title covering any
                Collateral.

                               (D      All  accessions, attachments and other additions to the Collateral,
                and all tools, parts and equipment used in connection with the Collateral.

                               0)      All   substitutes or replacements for any Collateral, all cash or non-
                cash proceeds, product, rents and profits of any Collateral, all income, benefits and
                property receivable on account of the Collateral, all rights under warranties and insurance
                contracts, letters of credit, guaranties or other supporting obligations covering the
                Collateral, and any causes of action relating to the Collateral, and all ptoceeds (including
                insurance proceeds) from the sale, destruction, loss, or other disposition of any of the
                Collateral and sums due from a third party which has damaged or destroyed the Collateral
                or foom that party's insurer, whether due to judgment, settlement or other process,

                               (k)   All books, data and records pertaining to any Collateral, whether in
                the form of a writing, photograph, microfilm or electronic rnedia, including but not
                limited to any computer-readable memory and any computer hardware or software
                 necessary to process such memory ("Books and Records").

                        2.     INDEBTEDNESS. The Collateral secures all Indebtedness.

                 "Guaranty" means that certain Guaranty dated as of the date hereof executed by the
  Metro in favor of Secured Party, as amended, restated, supplemented or otherwise modified from
  time to time.

          "Indebtedness" means any and all debts, liabilities, and obligations of Debtor to Secured
  Party arising under the Transaction Documents, now or hereafter existing, whether voluntary or
  involuntary and however arising, whether direct or indirect or acquired by Secured Party by
  assignment, succession, or otherwise, whether due or not due, absolute or contingent, liquidated
  or unliquidated, determined or undetermined, held or to be held by Secured Party for its own
  account or as agent for another or others, whether Debtor may be liable individually or jointly
  with others, whether recovery upon such debts, liabilities, and obligations may be or hereatter


                                                           2
  -Doc#   I   142595-




                                                                              '' --EB-{*0-001730
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 62 of 78




 become barred by any statute of limitations, and whether such debts, liabilities, and obligations
 may be or hereafier blcome otherwise unenforceable. Indebtedness includes, without limitation,
 any and all obligations of Debtor to Secured Party for reasonable attorneys'fees and all other
 costs and expenies incurred by Secured Party in the collection or enforcement of any debts,
 liabilities, and obligations of Debtor to Secured Party.

         "Note" rneans that certain'Line of Credit Note dated as of                 executed by
 Metro in favor of  Secured  Party in the maximum   principal  amount of $1,500,000 as amended,
 restated, supplemented or otherwise  modified from time to time.

        "Transaction Documents" means the Note, the Guaranty, this Agreement and each other
  document, instrument and agreement executed in connection therewith.

  Capitalized terms used but not defined herein have the meanings given such terms in the Note.

                     3. DEBTOR'S COVENANTS. Debtor represents, covenants and wanants
  that unless compliance is waived by Secured Party in writing:

                            (a)     Debtor will properly preserve the collateral; defend the collateral
             against any adverse claims and demands; and keep accurate Books and Records.

                            (b)      Debtor shall give Secured Party at least thirty (30) days notice
             before changing its chief executive office or state of incorporation or organization.
             Debtor will notify Secured Party in writing prior to any change in the location of any
             Collateral, including the Books and Records.

                            (c)     Debtor will notify Secured Party in writing prior to any change in
             Debtor's name, identity or business structure.

                            (d)     Except for liens existing on the date hereof, Debtor has not granted
             and will not grant any security interest in any of the Collateral except to Secured Party,
             and will keep the Collateral free of all liens, claims, security interests and encumbrances
             of any kind or nature except the security interest of secured Party.

                            (e)     Debtor   will promptly notify secured Party in writing of any event
             which materially and adversely affects the value of the Collateral, the ability of Debtor or
             Secured Party to dispose of the Collateral, or the rights and remedies of Secured Party in
             relation thereto, including, but not limited to, the levy of any legal process against any
             Collateral ancl the adoption of any marketing ordet, arrangement or procedure affecting
              the Collateral, whether governmental or otherwise'

                            (0       Debtor shall pay all costs necessary to preserve, defend, enforce
              and collect the Collateral, including but not limited to taxes, assessments, insurance
              premiums, repairs, rent, storage costs and expenses of sales, and any costs to perfect
              Secured Party's security interest (collectively, the "Collateral Costs"). Without waiving
              Debtor's default for failure to rnake any such payment, Secured Party at its option may


                                                      -3-
  -Docf   1142595-




                                                                               EB-00001 731
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 63 of 78




           pay any such Collateral Costs, and discharge encumbrances on the Collateral, and such
           bollateral Costs payments shall be a part of the Indebtedness and bear interest al the rate
           set out in the Indebtedness. Debtor agrees to reimburse Secured Party on demand for any
           Collateral Costs so incurred.

                             (g)   Until Secured Party exercises its rights to make collection, Debtor
           wilt diligently collect all Collateral.

                             (h) If any Collateral is or becomes the subject of any registration
            certificate, certificate of deposit or negotiable document of title, including any warehouse
            receipt or bill of lading Debtor shall immediately deliver such document to Secured
            Party, together with any necessary endorsements.

                             (i)
                              Debtor will not sell, lease, agree to sell or lease, or otherwise dispose
            of any Collateral except with the prior rvritten consent of Secured Party; provided,
            however, that Debtor may sell inventory in the ordinary course of business.

                           C) Debtor will maintain and keep in force all risk insurance covering
            the Collateral against fire, theft, liability and extended coverages (including without
            limitation windstorm coverage and hurricane coverage as applicable), to the extent that
            any Collateral is of a type which can be so insured. Such insurance shall be in fornt,
            amounts, coverages and basis reasonably acceptable to Secured Party, shall require losses
            to be paid on a replacement cost basis, shall be issued by insurance companies acceptable
            to Seiured Party ind, upon request of Secured Party, include a loss payable endorsement
            in favor of Secured Party in a form acceptable to Secured Party. Upon the request of
            Secured Party, Debtor will deliver to Secured Party a copy of each insurance policy, or, if
            permitted by Secured Party, a certificate of insurance listing all insurance in force.

                            (k) Debtor will not attach any Collateral to any real property or fixture
            in a manner which might cause such Collateral to become a part thereof unless Debtor
            first obtains the written consent of any owner, holder of any lien on the real property or
            fixture, or other person having an interest in such property to the removal by Secured
            party of the Collateral from such real property or fixture. Such written consent shall be
            in form and substance acceptable to Secured Party and shall provide that Secured Party
             has no   liability to such owner, holder of any lien, or any other person.

                              Exhibit A to this Agreement is a complete list of all patents,
                              (l)
             trademark and service mark registrations, copyright registrations, mask work
             registrations, and all applications therefor, in which Debtor has any right, title, or interest,
             thioughout the world. bebtor will promptly notify Secured Party of any acquisition (by
             adoption and use, purchase, license or otherwise) of any patent, trademark or service
             mark registration, copyright registration, mask work registration, and applications
             therefor, and unregistered trademarks and service marks and copyrights, throughout the
             world, which are granted or filed or acquired after the date hereof or which are not listed
             on the Exhibit, Debtor authorizes Secured Party, without notice to Debtor, to modify this
             Agreement by amending the Exhibit to include any such Collateral.


                                                       -4-
  -Doc# 114259-5-




                                                                                  E8-00001 732
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 64 of 78




                           (rn)    Debtor   will, at its  expense, diligently prosecute all patent,
           trademark or service mark or copyright applications pending on or after the date hereof,
           will maintain in effect all issued patents and will renew all trademark and service mark
           registrations, including payment of any and all maintenance and renewal fees relating
           thereto, except for such patents, service marks and trademarks that are being sold,
           donated or abandoned by Debtor pursuant to the terms of its intellectual property
           management program. Debtor will at its expense protect and defend all rights in the
           Collateral against any material claims and demands of all persons and will, at its
           expense, enforce all rights in the Collateral against any and all infringers of the Collateral
           where such infringement would materially impair the value or use of the Collateral to
           Debtor or Secured Party. Debtor witl not license or transfer any of the Collateral, except
           for such non-exclusive licenses as are customary in the ordinary course of Debtor's
           business, or except with Secured Party's prior written consent.

                   4.      ADDITIONALREQUIREMENTS. Debtor agrees that Secured Party may
  at its option at any time, whether or not Debtor is in default:

                           (a)                                        (i) copies of or extracts
                                   Require Debtor to deliver to Secured Party
           from the Books and Records, and (ii) information on any contracts or other matters
           atfecting the Collateral.

                           (b)     Examine the Collateral, including the Books and Records, and
           rnake copies of or extracts from the Books and Records, and for such purposes enter at
           utty r"asonable time upon the propeily where any Collateral or any Books and Records
           are located.

                           (c)     Require Debtor to deliver to Secured Party any instruments, chattel
            paper or letters of credit which are part of the Collateral, and to assign to Secured Party
            the proceeds of any such letters of credit.

                           (d) Notify any account debtors, any buyers         of the Collateral, or     any
            other persons of Secured Party's interest in the Collateral.

                   5.      DEFAULTS. Any one or more of the following shall be a default
  hereunder:

                           (a)   Debtor breaches any term, provision, warranty or representation
            under this Agreement, or under any other obligation of Debtor to Secured Party, and such
            breach remains uncured after any applicable cure period.

                            O) Secured Party fails to have a perfected and enforceable lien on or
            security interest in the Collateral.

                           (c)     Any involuntary lien of any kind or character        attaches   to   any
            Collateral, except for liens for taxes not yet due.


                                                     -5-
  -Doc# 1142595-




                                                                              EB-00u01 /33
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 65 of 78




                            (d)     Debtor has given Secured Party any false               or misleading
             information or representations.

                            (e)     A default or Event of Default occurs under the Note, the Guaranty
             or any other Transaction Document,

                    6.  SECURED PARTY'S REMEDIES AFTER DEFAULT. In the event of
  any default, Secured Party may do any one or more of the following, to the extent permitted by
  law:

                            (a)     Declare any Indebtedness immediately due and payable, without
             notice or demand.

                         (b) Enforce the security interest given hereunder pursuant                 to   the
             Unifonn Commercial Code and any other applicable law.

                           (") Enforce the security interest of Secured Party in any account of
             Debtor maintained with Secured Party by applying such account to the Indebtedness.

                            (d)     Require Debtor to obtain Secured Party's prior written consent to
             any sale, lease, agreement to sell or lease, or other disposition of any Collateral consisting
             of inventory.

                             (") Require Debtor to segregate all collections and proceeds of the
             Collateral so that they are capable of identification and deliver daily such collections and
             proceeds to Secured Party in kind.

                            (0      Require Debtor to direct all account debtors to forward all
             payments and proceeds    of the Collateral to a post office box under Secured Party's
             exclusive control.

                            (g)     Require Debtor to assemble the Collateral, including the Books
             and Records, and make them available to Secured Party at a place designated by Secured
             Party.

                             (h) Enter upon the property where any Collateral, including any Books
             and Records, are located and take possession of such Collateral and such Books and
             Records, and use such property (including any buildings and facilities) and any of
             Debtor's equipment, if Secured Party deems such use necessary or advisable in order to
             take possession of, hold, presewe, process, assemble, prepare for sale or lease, market for
             sale or lease, sell or lease, or otherwise dispose of, any Collateral.

                           (i) Demand and collect any payments on and proceeds of the
             Collateral. In connection therewith Debtor irrevocably authorizes Secured Party to
             endorse or sign Debtor's narne on all checks, drafts, collections, receipts and other


                                                     -6-
  -Doc# I 142595-
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 66 of 78




           documents, and to take possession of and open the mail addressed to Debtor and remove
           therefrom any payments and proceeds of the Collateral'

                           O         Grant extensions and compromise or settle claims with respect to
            the Collatefal for less than face value, all without prior notice to Debtor.

                           (k)     Use or transfer any      of Debtor's rights and interests in any
            Intellectual Property now owned or hereafter acquired by Debtor, if Secured Party deems
            such use or transfei necessary or advisable in order to take possession of, hold, preserve'
            process, assemble, prepare for sale ot lease, market for sale or lease, sell or lease, or
            otherwise dispose o-l any Collateral. Debtor agrees that any such use or transfer shall be
            without uny ,dditional consideration to Debtor, As used in this paragraph, "Intellectual
            property,' includes, but is not limited to, all trade secrets, computer software, service
            n1urir, tiademarks, trade names, trade styles, copyrights, patents, applications for any of
            the foregoing, customer lists, working drawings, instructional manuals, and rights in
            pro".r.ri foitechnical manufacturing, packaging and labeling, in which Debtor has any
            iight o, interest, whether by ownership, license, contract or otherwise.

                            0)     Have a receiver appointed by any court of competent jurisdiction
            to take possrssion of the Collateral. Debtor hereby consents to the appointment of such a
            receiver and agtees not to oppose any such appointment'

                            (m)     Take such measures as secured Party may deem necessaly of
            advisable to take possession of, hold, preserve, process, assemble, insure, prepare for sale
            or lease, market ior sale or lease, sell or lease, or cltherwise dispose of, any Collaleral,
            ancl Debtor hereby irrevocably constitutes and appoints Secured Party as Debtor's
            attorney-in-fact to perform all acts and execute all documents in connection therewith.

                            (n)     Without notice or demand to Debtor, set off and apply against any
             and all of the indebtedness any and all deposits (general or special, time or demand,
             provisional or final) and any other indebtedness, at any time held or owing by Secured
             irurty o, any of Secured Party's agents or affiliates to or for the credit of the account of
             Debior or any guarantor or endorser of Debtor's Indebtedness'

                            (o)     Assign, sell or othenwise dispose of and deliver all or any part of
             the Equity Colliteral, at public or private sale or otherwise, either with or without special
             conditions or stipulations, for cash or on credit or for future delivery, in such other
             consideration and at such time or times and at such place or places, and upon such terms
             and conditions as shall be commercially reasonable and in accordance with all applicable
             laws.

                            (p)     Exercise any other remedies available to Secured Party at law or in
             equity.

                    The proceeds of any sale, lease or other disposition of the Collateral hereunder
             shall be .ppti.C first, to the expenses of retaking, holding, storing, processing and


                                                       7
  -De#   I1.42595-




                                                                                E8-00001 735
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 67 of 78




            preparing for sale, selling, and the like (including, without limitation, any taxes, fees and
            other costs incurred in connection therewith) of the Collateral, second, to the attorneys'
            fees and expenses, and then to satisfaction of the Indebtedness to the Secured Party (in
            such manner as Secured Party shall elect in its discretion), and to the payment of any
            other arnounts required by applicable law.

                    Debtor recognizes that, by reason of certain prohibitions contained in the
            Securities Act of 1933, as amended (the "1933 Act") and applicable state securities laws,
            Secured Party may be compelled, with respect to any sale of all or any part of the Equity
            Collateral conducted without prior registration or qualification of such Equity Collateral
            under the 1933 Act and/or such state securities laws, to limit purchasers to those who will
            agree, among other things, to acquire the Equity Collateral for their own account, for
            investment and not with a view to the distribution or resale thereof. Debtor
            acknowledges that any such private sale may be at prices and on terms less favorable than
            those obtainable through a public sale without such restrictions (including a public
            offering made pursuant       to a   registration statement under the 1933 Act)          and,
            notwithstanding such circumstances, Debtor agrees that any such private sale shall be
            deemed to have been made in a commercially reasonable manner and that Secured Party
            shall have no obligation to engage in public sales and no obligation to delay the sale of
            any Equity Collateral for the period of time necessary to permit the issuer thereof to
            register it for a form of public sale requiring registration under the 1933 Act or under
            applicable state securities laws, even if such issuer would, or should, agree to so register
            it.

                    For the purpose of enabling Secured Party, during the continuance of an Event of
            Default, to exercise rights and remedies under this Section at such time as Secured Party
            shall be lawfully entitled to exercise such rights and remedies, and for no other purpose,
            Debtor hereby grants to Secured Party, to the extent assignable, an irrevocable, non-
            exclusive license (exercisable without payment of royalty or other compensation to
            Debtor) to use, license or sublicense any of the Intellectual Property now owned or
            hereafter acquired by Debtor, wherever the same may be located.

                   7.      ENVIRONMENTALMATTERS.

                           (a)      Debtor represents and warrants: (i) it is not in violation of any
            health, safety, or environmental law or regulation regarding hazardous substances and (ii)
            it is not the subject of any claim, proceeding, notice, or other communication regarding
            hazardous substances. "Hazardous substances" means any substance, material or waste
            that is or bccomes designated or regulated as "toxic," "hazardous," "pollutant," or
             "contaminant" or a sirnilar designation or regulation under any current or future federal,
            state or local law (whether under common law, statute, regulation or otherwise) or
            judicial or administrative inteqpretation of such, including without limitation petroleum or
            natural gas.

                           (b)    Debtor shall deliver to Secured Party, promptly upon receipt,
            copies of all notices, orders, or other communications regarding (i) any enforcement


                                                    -8-
  -Doc# t142595-




                                                                                               --
                                                                              -EB-0000-1736-
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 68 of 78




             action by any governmental authority relating to health, safety, the environment, or any
             hazardous substances with regard to Debtor's property, activities, or operations, or (ii)
             any claim against Debtor regarding hazardous substances.

                            (c) Secured Party and its agents and representatives will have the right
             at any reasonable time, after giving reasonable notice to Debtor, to enter and visit any
             locations where the Collateral is located for the purposes of observing the Collateral,
             taking and rernoving environmental samples, and conducting tests. Debtor shall
             reimburse Secured Party on demand for the costs of any such environmental investigation
             and testing. Secured Party will make reasonable efforts during any site visit, observation
             or testing conducted pursuant to this paragraph to avoid interfering with Debtor's use of
             the Collateral. Secured Party is under no duty to observe the Collateral or to conduct
             tests, and any such acts by Secured Party will be solely for the purposes of protecting
             Secured Party's security and preserving Secured Party's rights under this Agreement. No
             site visit, observation or testing or any report or findings made as a result thereof
             ("Environmental Report") will (i) result in a waiver of any default of Debtor; (ii)
             impose any liability on Secured Party; or (iii) be a representation or warranty of any kind
             regarding the Collateral (including its condition or value or compliance with any laws) or
             the Environmental Report (including its accuracy or completeness). ln the event Secured
             Party has a duty or obligation under applicable laws, regulations or other requirements to
             disclose an Environmental Report to Debtor or any other party, Debtor authorizes
             Secured Party to make such a disclosure. Secured Party may also disclose an
             Environmental Report to any regulatory authority, and to any other parties as necessary or
             appropriate in Secured Party's judgment. Debtor further understands and agrees that any
             Environmental Report or other information regarding a site visit, observation or testing
             that is disclosed to Debtor by Secured Party or its agents and representatives is to be
             evaluated (including any reporting or other disclosure obligations of Debtor) by Debtor
             without advice or assistance from Secured Party.

                              (d) Debtor will indemnify and hold harmless Secured Party from any
             loss or liability Secured Party incurs in connection with or as a result of this Agreement,
             which directly or indirectly arises out of the use, generation, manufacture, production,
             storage, release, threatened release, discharge, disposal or presence of a hazardous
             substance. This indemnity will apply whether the hazardous substance is on, under or
             about Debtor's property or operations or prcperty leased to Debtor. The indemnity
             includes but is not limited to attorneys'fees (including the reasonable estimate of the
             allocated cost of in-house counsel and staff). The indemnity extends to Secured Party, its
             parent, subsidiaries and all of their directors, officers, employees, agents, successors,
             attorneys and assigns.

                    8.
                 CONSENT TO JURISDICTION. DEBTOR AND SECURED PARTY
  HEREBY AGREE THAT THE FEDERAL COURT OF THE WESTERN DISTRICT OF NEW
  YORK OR, AT THE OPTION OF SECURED PARTY, AI\ry COURT LOCATED IN THE
  STATE OF NEW YORK SHALL HAVE JURISDICTION TO HEAR AND DETERMINE
  ANY CLAIMS OR DISPUTES BETWEEN DEBTOR AND SECURED PARTY
  PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR ANY OTHER


                                                    -9-
  -Doc# I 142595-
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 69 of 78




  CAUSE OR DISPUTE WHATSOEVER BET\MEEN DEBTOR AND SECURED PARTY OF
  ANY KTND OR NATURE. DEBTOR EXPRESSLY SUBMITS AND CONSENTS IN
  ADVANCE              JURISDICTION IN ANY ACTION OR PROCEEDING
                     TO SUCH
  COMMENCED  IN SUCH  COURTS, HEREBY WAIVING PERSONAL SERVICE OF THE
  SUMMONS AND COMPIA,INT,  OR OTHER PROCESS OR PAPERS ISSUED THEREIN,
  AND AGREEING T}IAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER
  PROCESS OR PAPERS MAY BE    MADE   BY REGISTERED OR CERTTFIED MAIL,
  RETURN RECEIPT REQUESTED ADDRESSED TO DEBTOR AT THE ADDRESS OF
  DEBTOR FOR NOTICES SET FORTH HEREIN. SHOULD DEBTOR FAIL TO APPEAR OR
  ANSWER ANY SUMMONS, COMP[/,INT, PROCESS OR PAPERS SO SERVED WITHIN
  THIRTY DAYS AFTER THE MAILING THEREOF, IT SHALL BE DEEMED IN DEFAULT
  AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED AGAINST IT AS PRAYED
  FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS. THE CHOICE OF
  FORUM SET FORTH IN THIS SECTION S}IALL NOT BE DEEMED TO PRECLUDE THE
  BRINGING OF ANY ACTTON BY SECURED PARTY OR THE ENFORCEMENT BY
  SECURED PARTY OF AI'[Y JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
  APPROPRIATE JURISDICTION. FURTHER, DEBTOR }IEREBY WAIVES THE RIGHT
  TO ASSERT THE DEFENSE OF FORUM NON CONVENIENS AND THE RIGHT TO
  CHALLENGE THE VENUE OF AI{Y COURT PROCEEDING.

                     9.
                  WAWER OF JURY TRIAL DEBTOR AND SECURED PARTY EACH
  WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
  ENFORCE OR DEFEND ANY RIGHTS (A) UNDER THIS AGREEMENT, THE NOTE, THE
  GUARANTY OR ANY TRANSACTION DOCUMENT OR UNDER ANY AMENDMENT,
  INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
  FUTURE BE DELIVERED IN CONNECTION WITH THIS AGREEMENT OR (B) ARISING
  FROM Alry RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR
  ANY TRANSACTION DOCUMENT, AND AGREES THAT ANY SUCH ACTION OR
  PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
  DEBTOR AGREES THAT TT WILL NOT ASSERT ANY CI-AIM AGAINST SECURED
  PARTY OR ANY OTHER PERSON INDEMNIFIED UNDER THIS AGREEME}'IT ON ANY
  TFIEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL
  OR PUNITIVE DAMAGES.

                     10.   MISCELLANEOUS

                            (u)    Any waiver, express or implied, of any provision hereunder      and
             any clelay or failure by Secured Party to enforce any provision shall not preclude Secured
             Party from enforcing any such provision thereafter.

                            (b) Debtor shall, at the request of Secured Party, execute such other
             agreements, documents, instrurnents, or financing statements in connection with this
             Agreement as Secured Party may reasonably deem necessary.




                                                   -10-
  -D6#   11.42595-




                                                                             Ets-ouuo1   /38
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 70 of 78




                            (c)  All notes, security agreements, subordination agreements and other
            documents executed by Debtor or furnished to Secured Party in connection with this
            Agreement must be in form and substance satisfactory to Secured Party.

                            (d)   This Agreement shall be governed by and construed in accordance
             with the laws of the State of New York, without regard to conflict of laws principles
             which would require the application of the laws of a different state.

                            (") All rights and remedies herein provided are cumulative and not
             exclusive of any rights or remedies otherwise provided by law. Any single or partial
             exercise of any right or remedy shall not preclude the further exercise thereof or the
             exercise of any other right or remedy,

                            (f)     AII terms not defined herein are used as set forth in the Uniform
             Commercial Code as in effect in any applicable jurisdiction.

                            (g) In the event of any action by Secured Party to enforce this
             Agreement or to protect the security interest of Secured Party in the Collateral, or to take
             possession of, hold, preserve, process, assemble, insure, prepare for sale or lease, market
             for sale or lease, sell or lease, or otherwise dispose of, any Collateral, Debtor agrees to
             pay immediately the costs and expenses thereof, together with reasonable attorneys'fees
             and allocated costs for in-house legal services to the extent permitted by law.

                             (h)     In the event Secured Party seeks to take possession of any or all of
             the Cotlateral by judicial process, Debtor hereby irrevocably waives any bonds and any
             surety or security relating thereto that may be required by applicable law as an incident to
             such possession, and waives any demand for possession prior to the commencement of
             any such suit or action.

                             (i)     This Agreement shall constitute a continuing agreement, applying
             to all future as well as existing transactions, whether or not of the character contemplated
             at the date of this Agreement, and if all transactions between Secured Party and Debtor
             shall be closed at any tirne, shall be equally applicable to any new transactions thereafter.

                             fi)    Secured Party's rights hereunder shall inure     to the benefit of   its
                                   In the event of any assignment or transfer by Secured Party of
             successors and assigns.
             any of the Indebtedness or the Collateral, Secured Party thereafter shall be fully
             discharged from any responsibility with respect to the Collateral so assigned or
              transferred, but Secured Party shall retain all rights and powers hereby given with respect
              to any of the Indebtedness or the Collateral not so assigned or transferred. All
              representations, warranties and agreements of Debtor if more than one are joint and
              several and all shall be binding upon the personal representatives, heirs, successors and
              assigns of Debtor.

                             (k)    Any notice to be given hereunder shall be given in the manner
              prescribed in the Guaranty or the Note, as applicable,


                                                     -11-
  -Dad   1.142595-




                                                                                E8-00001 739
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 71 of 78




                    11.   FINAL AGREEMENT. BY SIGNING THIS AGREEMENT EACH
  PARTY REPRESENTS AND AGREES TFIAT: (A) THIS AGREEMENT REPRESENTS THE
  FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
  MATTER HEREOF, (B) THIS AGREEMENT SUPERSEDES AI{Y COMMITMENT
  LETTER, TERM SHEET, OR OTHER WRITIEN OUTLINE OF TERMS AND
  CONDTTIONS RELATING TO THE SUBJECT MATIER HEREOF, UNLESS SUCH
  COMMITMENT LET'TER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS
  AND CONDITIONS EXPRESSLY PROVIDES TO THE CONTRARY, (C) THERE ARE NO
  UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND (D) THIS
  AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
  CONTEMPORANEOUS,             OR   SUBSEQUENT    ORAL   AGREEMENTS      OR
  UNDERSTANDINGS OF THE PARTIES.




                                         -L2-
  -Doc# I 142595-




                                                         E8-00001 7 40
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 72 of 78




          IN WITNESS WHEREOF, the parties executed this Agreement as      of the date first
  written above, intending to create an instrument executed under seal.


                                        EBER BROS. WINE AI{D                    LTQUOR
                                        CORPORATION


                                        By

                                        Title:

                                                 (Seal)

                                        EBER BROS. WrNE & LIQUOR METRO, rNC.


                                        By

                                        Title

                                                 (Seal)




  Accepted:




  LESTER EBER




                                         -13-
  -Doc# I 142595-




                                                               E8-00001741
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 73 of 78




                                  Exhibit A

                             Intelle.gtual Property




  -Dmf   1   142595-




                                                      EB-OOOO1742
    Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 74 of 78



h



                                         LINB OF CREDIT NOTE

      $1,5oo,ooo                                                                                    2010


             FOR VALUE RECEIVED, EBER BROS. WINE & LIQUOR METRO, INC., a New
      York corporation with an addrcss at 155 Paragon Drive, Rochester, New York 14625 ("Maker"),
      hereby promises to pay to the order of LESTER EBER, an individual with an address at 155
      Paragon Drive, Rochester, New York 14625 ("Holder"), the principal sum of ONE MILLION
      FM HUNDRED THOUSAND AND 00i100 DOLLARS ($1,500,000.00) (the o'Maximum
      Principal Amount") or such lesser or greater amount as may be outstanding hereunder.

                  1.Line. of Credit. This Note evidences a revolving line of credit. Accordingly
      amounts hereunder   may be borrowed, repaid and re-borrowed provided that at no time shall
      Maker permit the aggregate principal amount of all advances made under this Note to exceed the
      Maximum Prilcipal Amount.

                  2.  Interest Rate. Al[ amounts outstanding under this Note shall bear interest at atate
      equal to twelve and one half percent (L2.57o) per annum. Upon the occurrence of an Event of
      Default (whether or not the Holder has accelerated payment of the outstanding balance due
      hereunder), or after maturity or after judgment has been rendered with respect to the obligations
      hereunder, the unpaid principal balance, at the option ofHolder, shall bear interest at a rate equal
      to fifteen percent (lsEo). The right of the Holder to receive such increased rate of interest shall
      not constitute a waiver of any other right or remedy of the Holder. All interest shall           be
      calculated based on 360 day year and the actual number of days elapsed.

                  3.  Payments. Accrued interest will be due and payable in anears on December 1,
      2009 and on the first day of each March, June, September and December thereafter (each an
      "Interest Payment Date") and on the Maturity Date, as hereinafter defined. Notwithstanding the
      foregoing, on each Interest Payment Date, at thc request of Maker all or such portion of the
      interest then due and owing specified by Maker shall be added to the principal amount hereof
      instead of paying such interest in cash, whereupon such amount will bear interest at rate per
      annum specified herein. Maker hereby agrees, upon the request of Holder, to amend this Note or
      execute one or more new notes in the form hereof to reflect any increase in the principal sum
      hereof resulting from the addition of the accrued interest to the principal; provided, however that
      the failure to so amend this Note or to enter into one or more new notes shall not relieve Maker
      of its obligation to pay such accrued interest in accordance with the terms hereof. All amounts
      remainingloutstanding hereunder, including all principal and interest, shall become due and
      payable in full on December 31,2011 (the "Maturity Date").

              4. Late Charge. If the entire amount of any required payment is not paid in full
      within five (5) days after the same is due, the Maker shall pay to Holder a late fee equal to two
      percent Q%) of tlie amount of the payment that remains unpaid.

                  5. Prepayment. Maker shall have the option of paying the amounts outstanding
      under this Note to Holder, in full or part, at any time and from time to time without any premium
      or penalty.




      1317A2 12377t9.1




                                                                               EB-00001 743
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 75 of 78




             6.                                      Facilit!,. At any time and from time to time
                     Request for Advances: Discletionary
  Maker may make a request   for a loan that specifies (a) the amount requested as the principal
  amount of such loan and (b) the business day of Holder on which such loan is requested to be
  made which shall not be less than three (3) days from the date of such notice. The decision
  lvhether to honor such loan request and make such loan shall be in the sole and absolute
  discretion of Holder and Holder shall have no obligation or commitment to make any loans
  hereunder. Holder may treat as made by Maker and rely upon, and Maker shall be bound by, any
  loan request that Holder in good faith believes to be valid and to have been made in the name or
  on behalf of Maker by any officer of Maker, and Holder shall not incur any liability to Maker or
  any other person as a direct or indirect result of honoring such loan request and making such
  loan,

           7. Events of Default/Remedies. At the option of Holder, all amounts outstanding
  under this Note shall become immediately due and payable in full, without further presentment,
  protest, notice, or demand, upon the happening of any Event of Default. Upon the occurrence of
  an Event of Default, Holder shall be entitled to exercise any legal or equitable right which he or
  it may have, and may proceed to protect and enforce its rights by any other appropriate
  proceedings. The following events shall constitute "Events of Default" under this Note:

                        a. Nonpayment.        Failule of Maker to rnake any payment of any type within
                             fifteen (15) days after the same becomes due and payable.

                        b.   Financial Dfficuhies. Financial difficulties of Maker or any guarantor
                             hereof as evidenced by:

                                 i.    the filing of a voluntary or involuntary petition in bankruptcy, or
                                       under any chapters of the Bankruptcy Code, or under any federal
                                       or state statute providing for the relief of debtors;

                                ii.    rnaking an assignment for the benefit of creditors;

                                iii.   consenting to the appointment of a trustee or receiver for all or   a
                                       major part of any of Maker's or such guarantor's property;

                                iv.    the entry of a court order appointing a receiver or a trustee for all
                                       or a major part of Maker's or such guarantor's property; or

                                v.     the admission by Maker or any guarantor in writing of the Maker's
                                       or such guarantor's inability to pay its debts as they become due.

                        c. Change of Control.        Maker or any guarantor hereof enters into any
                             agreement pursuant to which Maker or such guarantor will sell all or
                             substantially all of the assets of Maker or such guarantor, or upon the
                             closing of any transaction or series of related transactions in which more
                             than fifty percent (50Vo) of the issued and outstanding shares of capital
                             stock of the Maker or such guarantor are issued to, or acquired by, any one
                             or more persons or entities who are not shareholders of the Maker of such
                             guarantor as sf the date of this Note.

  134742 1237715.1                                       2



                                                                                  EB-00001 744
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 76 of 78




                     d.   Cease Operations. Maker ceases all ongoing business operations.

                     e.   Sale of Eber-Connecticat, LLC. Eber-Connecticut, LLC ("Eber-CT")
                          enters into any agreement pursuant to which Eber-CT will sell all or
                          substantially all of the assets of Eber-CT, or upon the closing of any
                          transaction or series of related transactions in which more than fifty
                          percent (50Vo) of the issued and outstanding units of membership interest
                          of the Maker are issued to, or acquired by, any one or more persons or
                          entities who are not controlled by or under common control with the
                          Maker

                     ;    The occurrence of a breach or default under any guaranty, security
                          agreement or any other document, instrument or agreement executed in
                          connection herewith or providing security or other credit support for the
                          obligations of the Maker hereunder.

             8.  Expenses. Maker shall pay to Holder all amounts incurred by Holder, including
  without limitation attomeys' fees and disbursements, in order to collect any amount due under
  this Note, to negotiate or document a workout or restructuring, or to preserve its rights
  hereunder, whether or not any legal proceeding ins cornmenced.

             g.   Holder's Records Conclus-iye. Holder shall maintain a record of the date and
  original principal alnount of each advance made by him hereunder and the date and amount of
  each puy-"nt to be applied to the outstanding principal amount of this Note. Such records shall
  be conciusive evidence of the outstanding principal amount under this Note and of all advances
  hereunder, absent manifest error. No failure by Holder to make any such annotation in its
  records shall affect Maker's obligation to pay the principal and interest of each advance or any
  other obligation of Maker hereunder.

              10.Subordination. All amounts outstanding under this Note are subordinate to any
  and all amounts owed by the Maker to The Canandaigua National Bank and Trust Company.

              11.Miscgllaneous. The terms of this Note cannot be changed, nor may this Note be
  discharged in whole or in part, except by a writing executed by Holder. No delay or omission by
  Holderln exercising any rights hereunder shall operate as a waiver of such rights' This Note
  shall be governed by and construed under the laws of the State of New York'

                                   [Signatures are on the next Page.]




  1341A2 1237719.1                                 3
     Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 77 of 78




.a




                         IN WITNESS WHEREOF, Maker has duly executed this Note     as   of the day and
       year first above written.



                                           EBER BROS. WINE & LIQUOR METRO,INC.


                                           By:
                                                 Irster Eber, Chief Executive Officer


                                           By;
                                                 Wendy Eber, Chief Financial Officer

       Accepted




       Irster Eber




       1347821237719.1                              4



                                                                           E8-00001 746
Case 1:16-cv-09517-LAK-KHP Document 262-12 Filed 11/08/19 Page 78 of 78



                              o

                                  Corporate Office
                                    2 Ste 10, Rochester, New York 14618
            95 Allens Creek Rd,, Bldg
                     Phone:(585) 3604240 Fax: (585) 3604211


                                                                    ,f-4   27u   )./o




                                               q
                                              /*-"     J


                                                     ffi




                                                            E8-0000'1747
